 DAVIS ELECTRICAL CONSTRUCTORS115Davis Electrical Constructors,IncandNorth CarolinaStateBuilding&ConstructionTradesCouncil,AFL-CIO Cases 11-CA-9018 and11-CA-9806September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 4 1982 Administrative Law JudgeRobert W Leiner issued the attached decision TheRespondent and the General Counsel filed exceptions and supporting briefs and the Respondentsubsequently filed a letter in further support of itsposition iThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings 2 andconclusions3 and to adopt the recommended Orderas modified 4'The Respondent asked the Board to take administrative notice of itsdecision inWiner Motors265 NLRB 1457 (1982) in considering the Respondent s exceptionsto the judges decision regarding the second layoffof CharlesRickard2 TheRespondent asserts in essence that the judge s credibility resolubons findings of fact and conclusions of law are the resultof bias Aftera careful examination of the entire record we are satisfied that the Respondent s assertion is without meritThere isno basis for finding thatbias and partiality existed merely because the judge resolved importantfactual conflictsin favor ofthe General Counsels witnessesAs the SupremeCourtstatedinNLRB v PittsburghSteamshipCo337 US 656659 (1949) [T]otal rejection of an opposed viewcannot of itself impugnthe integrityor competenceof a trierof factFurthermoreit is theBoard s establishedpolicynot to overrule an administrative law judge scredibilityresolutions unless the clear preponderance of all the relevantevidence convinces us that they are incorrectStandard Dry Wall Prodacts91NLRB 544 (1950) enfd188 F 2d362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing the findragsWe note the following inadvertent errors in the judge s decision whichare insufficientto affect ourgeneral agreement with the results of his decisionwhichwe have adoptedIn the fourthparagraphof sec III A ofhisdecision the judgeincorrectlystatedMay 26 1981 rather thanMarch 26 1981 as Hardison s termination date referred to in the chargeand amended charge ofCase 11-CA-9806In In3 of hisdecision thejudge mistakenly referredto theRespondent rather than the Union asthe party that filedthe second amended charge in Case11-CA-9018Jesse Paul Watkinswho theGeneral Counsel asserts would have giventestimony to support the consolidated complaint s allegations pertainingtoKermit Graham and Ted Box did not appear at the trial In view ofWatkins absencethe General Counseladmittedly was unable to submitevidence in support of these allegationsWe thereforedismiss them onthe basis of insufficient evidence9We have carefully reviewed the judge s decision and are satisfied thatthe judge properly relied on the Respondents presettlement conduct initially only as evidence establishing motive in the Respondents postsettlement actionsWe are further satisfied that the judge s findings taken intheir totality and notwithstanding their chronological order reflect thathe found the Respondent had engaged in unfair labor practices before thesettlementonlyafterhe first set aside the settlement agreement based onthe postsettlement violationshe found4 Thesettlement agreementprovidedthat the four employees laid offby theRespondenton March20 1980 did not desire reinstatement toIn its exceptions and supporting brief the Respondent renews its prior arguments that the allegations regarding Charles P Rickards 1981 layoffisnot closely related to a timely filed charge andthus is barred by Section 10(b) of the ActWe donot find this allegation barred under Section 10(b)and we adopt the judges finding that Rickard sMarch 1981 layoff violated Section 8(a)(1) (3) and(4) of the ActWe agree with the judge that theallegation concerning employee Rickards March1981 layoff is closely related to the pending timelyfiled charge in Case 11-CA-9806 concerning employee Hardison s March 1981 layoff In additionwe find that the complaint in Case 11-CA-9018was properly amended to include this allegationbecause Rickards March 1981 layoff is merely acontinuationof the previous unlawful conducttoward Rickard alleged in the earlier charge in thatcase 5The relevant procedural facts are as follows OnMarch 26 1980 the Union filed a charge in Case11-CA-9018 alleging that the March 20 1980 layoffs of employees Hardison Rickard Townsendand Watkins violated Section 8(a)(1) and (3) of theAct A complaint issued on this charge and a hearing was held on January 8 1981 Employees Hardison andRickard who had both returned to workfor the Respondent by that time testified at thishearing former employees Townsend and Watkinsalsoattended the hearingAfterHardison andRickard testified the Respondent entered into asettlement agreement resolving all the matters alleged in the complaint 6On April 7 1981 the Union fileda secondcharge inCase 11-CA-9806 alleging that thetheir former positions There is no ev dence to indicate that the employees were coerced in any manner into giving this waiver and pursuant tothe settlement the employeeswerepaidfullbackpay In factHardisonand Rickardwerealready reemployedby theRespondentand Townsendwas working for another employer at the timeas shown by the recordTherefore contraryto the judge we shall not require the Respondent tonow offerTownsendreinstatement a second time Furthermore we qualify thejudge s order of reinstatement for Hardison and Rickard to datefrom their second unlawful layoffs of March26 1981 Thus we do notadopt the portions of the judge s recommended remedy andOrder thatdirect that the Respondent make a reinstatementofferto Townsend andcontinueto pay him backpayuntil such an offer is made to him SeeLaneAviationCorp226 NLRB 575 (1976) revised at 228NLRB 1028 (1977)Jackson Tile Mfg Co122 NLRB 764 (1958)In accordancewithour decision inNew Horizonsfor the Retarded283NLRB 1173(1987) interest on and after January11987 shall be cornputed at theshortterm Federal rate for the underpayment of taxes asset out in the 1986 amendmentto 26 U S C § 6621Interest on amountsaccrued prior to January 1 1987 (the effective date of the 1986 amendment to26 U S C § 6621)shall be computed in accordancewithFloridaSteel Corp231 NLRB 651 (1977)6 Althoughthe General Counsel relied on thistheorythe judge essentially found it unnecessary to pass onthe theoryin his decision6 As part of the settlement the Respondent promised it would not discnminatonly lay off employees for engaging in union or other protectedactivities and it would not in any like or similar manner interfere withrestrain or oerce employees in the exercise of their Sec 7 rights291NLRB No 17 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMarch 26 1981 layoffs of Hardison and two otheremployees violated Section 8(a)(1) and(3) of theAct This charge was amended on May 18 1981 toallege that Hardison s March 1981 layoff violatedSection 8(a)(1) (3) and(4) 7 A complaint issued onthis charge on May 22 1981 By a letter dated July21 1981 the Acting Regional Director notified theRespondent that he was setting aside the settlementinCase 11-CA-9018 because of the subsequentunfair labor practices revealed by the investigationinCase 11-CA-9806 A consolidated complaint inCases 11-CA-9018 and 11-CA-9806 issued on July30 1981On September 25 1981 the Union filed a thirdcharge in Case 11-CA-10125 alleging that employee Rickards March 26 1981 layoff violated Section 8(a)(1) and(3)On November 3 1981 theUnion withdrew this charge because it had notbeen timely served on the Respondent 8On November 16 1981 the Union amended thefirst charge in Case 11-CA-9018 to add an allegation that Rickards March 1981 layoff violated Section 8(a)(1) (3) and(4)The outstanding consolidated complaint in Cases 11-CA-9018 and 11-CA-9806 was amended on November 20 1981 to addan allegation about Rickards 1981 layoff Theheanng was held on January 19 and 20 1982The Board and the courts have traditionally allowed the General Counsel to add complaint allegations outside the 6 month 10(b) period if theyare closely related to the allegations of a timelyfiled charge The judge here found that the allegation about Rickards March 1981 layoff was properly added to the complaint because it was closelyrelated to the allegations of the timely charge inCase 11-CA-9806 concerning Hardison s March1981 layoff In finding the allegations closely related, the judge noted that both employees were laidoff at the same time and place by the same top supervisor and for similar if not the same reasonsWe agree with the judge that the allegationsabout the two March 1981 layoffs are closely related under the traditional Board test described inRedd I IncsupraRickards layoff occurredwithin 6 months before the filing of the timelycharge concerning Hardison s layoff Further theallegation concerningRickards layoff is of thesame class as the allegation in the timely chargeconcerning Hardison s layoff because both allegations involve layoffs in retaliation against union ac°The judge found that the charge and amended charge in Case 1I-CA-9806 specifically referred only to the 1981 layoff of employee Hardison and did not refer to the 1981 layoff of employee Rickard No exceptions to this finding were filedtivities and against giving testimony at the sameunfair labor practice hearing in violation of Section8(a)(3) and(4)Finally both layoff allegations arisefrom the same or similar factual situation or sequence of eventsThus bothlayoffs occurred onthe same day at the same construction site duringthe same reduction in force and under similar circumstances and were approved by the same overallsupervisor who ordered the reduction in forceAlthough the Respondent gave different reasonsfor selecting each employee to be laid off thejudge discredited these reasons as pretexts andfound the Respondent selected both employees forlayoffbased on the same unlawful motive 9 Further thejudge found that both employees had beenlaid off together the year before for the same unlawful motive and were the only two employeeswho had testified against the Respondent at theBoard hearing resulting in a settlement of Case 11-CA-9018 just2months before their 1981 layoffsThereforeboth allegations involve similar conductduring the same time period with a similar objectas required under ourRedd ItestIn additionwe find that Rickards March 1981layoff is closely related to the allegations in thetimely charge in Case 11-CA-9018 concerning hisearlier layoff The usual test for finding new allegations closely related requires that the new eventsalleged must have occurred within 6 monthsbeforethe filing of the timely charge However the Supreme Court specifically held inFantMilling10that Section 10(b) does not preclude the Boardfrom adding new allegations to a complaint basedon events that occurredafteracharge was filedeven though no new charge has been filed TheCourt stated there that the Board could properlyadd such new allegations if they were related tothe conduct alleged in the timely charge and developed from that conduct while the charge waspending before the Board11The Courtstated further that the 6 month limitation period in Section10(b)extinguishes liability for unfair labor practices committed more than six months prior to thefiling of the charge It does not relate to conductsubsequent to the filing of the charge 12 Finally9We see no reasonwhy we shouldrely on a respondents unprovencharacterization of its reasons for a discharge in ruling on whether certam allegationsare closelyrelatedEven in cases where such a ruling isbased on the bare pleadingswe wouldrely on whether the allegationsshow the sameobjectbecause it is in a respondents interest to state apretextual reason to mask any unlawful conduct at that stage of the proceedingsFurthermoreifwefinda heanng is warranted on allegationsthat appear tobe closely relatedthe respondent can still present evidence on this issue at the heanngWe wouldcertainly not rely on a respondents profferedreasons where as here a judge has already rejectedthem as pretextual after hearing all the evidence8We do not consider the withdrawal of this charge relevant in decid10NLRBVFantMilling Co360 U S301 (1959)ingwhether Rickards 1981 layoff allegations are closely related to the11 360U S at 307other two pending chargesRedd I Inc290 NLRB 1114 (1988)12360US at 309 fn 9 DAVIS ELECTRICAL CONSTRUCTORSthe Court quoted the following language from itsdecision inNational Licoriceas the standard for allowinglater allegationsto be included under apending charge not specifically mentioning thesenew allegationsAll are of thesame classof violations as thoseset up in the charge and were continuations ofthem in pursuance of the same objects TheBoard s jurisdiction having been invoked todealwith the first steps it had authority todeal with those that followed as a consequenceof those already taken 13Applying that standard here we find that the allegationabout Rickards second layoff is closely related to the allegation about his earlier layoff Theallegation about Rickards March 1981 layoff is ofthe same class as the allegation about his 1980layoff because bothallegationsinvolve layoffs inretaliation against unionactivities in violation ofSection 8(a)(3) Further the second layoff is a continuationof the first layoff in pursuance of thesame object Thus the judge found that the Respondent used the same pretextual reason to selectRickard for layoff on both occasions that Rickardhad testified at a Board hearing against the Respondent about his 1980 layoff just 2 months beforehis second layoff and that the Respondent had expressed animus toward the employees pursuit of aBoard remedy for their 1980 layoffs 14In conclusionin agreementwith the judge wefind under the standard enunciated inRedd Ithatthe allegation concerning Rickards 1981 layoff isclosely related to the charge in Case 11-CA-9806Additionallywe find pursuant to the doctrineenunciated inFantMillingthatRickards 1981layoffisa continuationof the previous unlawfulconduct toward Rickard alleged in his earliercharge in Case 11-CA-9018 Therefore we adoptthe judge s finding that Rickard s 1981 layoff violated Section 8(a)(1) (3) and (4) of the Actig 360 U S at 307 citingNational Licorice Co. vNLRB309 U S 350369 (1940)i*Member Cracraft notes that the Board is setting aside the settlementagreement in Case I1-CA-9018 involvingthe 1980 layoffs because ofthe Respondents later unfair labor practicesin Case I I-CA-9806 involving the 1981layoffs Traditionallythe Board only vacates a settlement iflater eventsshow that therehas been a breachof theagreement or a laterindependent unfair labor practiceWallace Corp v NLRB323 U S 248254 (1945) Soule Glass &Glazing Co v NLRB652F 2d 1055 1108-1109(1st Cir 1981)However the later independent unfair labor practice mustbe similar or relatedto theunfair labor practice involved in the settlement towarrantvacating the agreementDeisterConcentrator Co 253NLRB 358359 (1980)Gulf States Mfm v NLRB598 F 2d 896 903-904(5th Cir 1979)See alsoSheetMetal Workers Local 80(SiseHeating)236NLRB 41 42 (1978) Thusby setting aside the settlement hereMemberCracraftconcludesthatthe Board is necessarily finding that the allegations concerningthe 1981 layoffsare related to the allegations concerningthe 1980 layoffsORDER117The National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the RespondentDavisElectricalConstructorsIncLeland North Carolina its officers agents successors and assigns shall take the action set forth inthe Order as modifiedISubstitute the following for paragraph 2(a)(a)Offer Elwood Hardison and Charles PRickard immediate and full reinstatement to theirformer jobs or if those jobs no longer exist, to substantially equivalent positionswithout prejudice totheir seniority or any other rights or privileges previously enjoyed and make them whole for any lossof earnings and other benefits suffered as a result oftheir discharges of March 26 1981 less any net intenm earnings plus interest in the manner set forthin the remedy section of the decision2 Substitute the attached notice for that of theadministrative law judgeCHAIRMAN STEPHENS concurringIconcur in my colleagues conclusion that theGeneral Counsel should be permitted to litigateRickards 1981 layoff but I do so only on theground that his 1981 layoff was properly added byamendment to the charge in Case 11-CA-9018which was the subject of a settlement In thisregard I note that (1) the settlement agreementwas properly set aside on the basis of unfair laborpractices alleged in charges whose timeliness is notdisputed (2) the setting aside of that settlement resulted in the reinstatement of the charge coveringRickards 1980 layoff and (3) for reasons set forthin the majority opinion Rickards 1981 layoff isclosely related to that chargeAs my colleaguesalso explain underNLRB v Fant Milling Co360US 301 (1959) a respondent can without thefiling of a new charge be held liable for conductthat occurs after the conduct alleged in a pendingcharge and that is related to that chargeAlthough as my dissent inRedd I Inc290NLRB 1114 (1988), makes clear, I differ with mycolleagues as to the significance to be attached tothe dismissal or withdrawal of charges involvingconduct that is the subject of a later attempted addition to a case on a relation back theory I do notfind that the Union s withdrawal of a charge concerning Rickard in November 1981 leads to thesame conclusion that I reached inRedd IHere theUnion withdrew the charge because service wasmistakenly believed to be untimely i e I daybeyond the 6 month period beginning with Rickand s 1981 layoff But that withdrawal gave no hintthat the merits of the charge might have been scru 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtinized and found wanting and the General Counselwas clearly left with the option underFantMillingof adding Rickards 1981 layoff to thecomplaint under the coverage of the 1980 chargethat the Respondent knew was pending by virtueof the setting aside of the settlement agreementConsequently the circumstances here are significantly different from those inRedd !and allowingthe litigation of Rickards 1981 layoff does not inmy view pose any threat to the policies underlyingSection 10(b)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmenttheir seniority or any other rights or privileges previously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their layoff of March 26 1981, less any netinterim earnings plus interestWE WILL rescind two wntten February 241981unlawful reprimands to Elwood Hardisonand remove from our records all memoranda orreference thereto as well as the unlawful layoffs ofHardisonRickard and Gene Townsend in 1980and of Hardison and Rickardin 1981and willnotify each of them in writing that this has beendone and that evidence of these unlawful layoffsand reprimands will not be used as a basis forfuture personnelactions againstany of themDAVIS ELECTRICAL CONSTRUCTORSINCThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT discharge layoff or issue unlawfullymotivated reprimands or otherwise discriminate or retaliate against any employee because heengages in activities on behalf of or supports NorthCarolina State Building & Construction TradesCouncilAFL-CIO or any other labor organization or because he testifies at a hearing of the NationalLabor Relations Board or because he engages in concerted activities protected by Section 7of the National Labor Relations ActWE WILL NOT create the impression among ouremployees that their union activities are under oursurveillance or threaten our employees with discharge or that they would not work again for us orany other employer in an effort to discourage theirsupport of the Union or any other labor organizationWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Elwood Hardison and Charles PRickard immediate and full reinstatement to theirformer jobs or if those jobs no longer exist to substantially equivalent positionswithout prejudice toPars Favors Jr Esqfor the General CounselRobert T Thompson Jr Charles E FeussandMichael PFisherEsqs (ThompsonMann & Hutson)of GreenvilleSouth Carolina for the RespondentL F ShipmanCoordinator of Charlotte North Carolina for the Charging PartyROBERT W LEINER Administrative Law Judge Thisconsolidated matter was tried before me on January 19and 20 1982 in Wilmington North Carolina on theGeneral Counsels third amended consolidated complaintand notice of hearing dated November 20 1981 and Respondent s (Davis Electrical Constructors Inc) timelyanswer dated December 2 1981 The consolidated complaint consists of two sections of allegations various allegations of violation of Section 8(a)(1) of the NationalLabor Relations Act occurringinmidMarch 1980 together with violation of Section 8(a)(3) and (1) of theAct on March 20 1980 in the alleged unlawfultermination of four named employees (Hardison TownsendRickard and Watkins) The complaint also alleges thefurther unlawful termination of two of these same employees (Hardison and Rickard) on March 26 1981 Respondent admitted various allegations of the consolidatedcomplaint denied others and denied the commission ofany of the alleged unfair labor practicesAt the hearing all parties were given full opportunityto call and examine witnesses submit oral and writtenevidence and argue orally on the record At the conclusion of receipt of all evidence the parties waived finaloral argument and submitted timely posttrial briefs thathave been carefully consideredOn the record as a whole including my observation ofthe demeanor of the witnesses and consideration of thearguments and briefs of counsel I make the followingFINDINGS OFFACT AND CONCLUSIONS OF LAWIRESPONDENT AS EMPLOYERThe complaint alleges Respondent admits and I findthatRespondentDavis Electrical Constructors Inc a DAVIS ELECTRICAL CONSTRUCTORS119South Carolina corporation is licensed to do business inthe State of North Carolina where it engages in the bussness of electrical subcontracting including such subcontracting at the Cape Fear Dupont Plant in Leland NorthCarolina At that facility in the 12 month period preceding December 1981 Respondent received for use in executing its electrical subcontractgoods and productsvalued in excessof $50 000 which were received frompoints directly outside the State of North Carolina Respondent concedes that at all material times it has beenand is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act I so findIITHE LABOR ORGANIZATION INVOLVEDRespondent concedes and I find that the ChargingPartyNorthCarolina State Building & ConstructionTrades CouncilAFL-CIO (the Union) is a labor organszation within the meaning of Section2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The Pleadings and BackgroundThe consolidated amended complaint alleges interalia that electricians Hardison Townsend Richard andWatkinsRespondents employees were unlawfully terminated onMarch 20 1980 Whereas Townsend andWatkins on this record never worked again for RespondentRespondent rehired Hardison on July 15 1980 andRickard was rehired on May 12 1980It is admitted that the Charging Party filed a charge inCase 11-CA-9018 on March 26 1980 served on Respondent on March 27 1980 and filed an amendedcharge on May 6 1980 served on Respondent on May 71980 It is not disputed that the charge and amendedcharge in that case legally supported the issuance ofcomplaint relating principally to the alleged violations ofSection 8(a)(1) and (3) of the Act in the March 20 1980terminations of the above four named employeesRespondent admits as alleged that on January 8 1981a hearing was opened before Administrative Law JudgeBernard Ries and that Respondent and the Union together with the Regional Director entered into a settlement agreement approved on January 8 1981 by JudgeRieswhich as the complaint shows provided inter aliathatRespondent would not engage in various allegedacts of independent violation of Section 8(a)(1) and mostparticularlywould not thereafter discrimmatonly lay offemployees for engaging in union activities that Respondent would make whole all four employees and noted thatthese employees did not desire reinstatement to theirformer jobsThe settlement agreement also providedagainst Respondent in the future engaging in any like orsimilar acts that would interfere with restrain or coerceemployees in the exercise of Section 7 rights Thereafteron April 1 1981 counsel for the General Counsel ontheRegionalDirector having found that Respondentcompliedwith the settlement agreement filed withJudgeRies a motiontowithdraw the complaint andclose the hearing in Case 11-CA-9018 On April 8 1981Judge Ries granted the motion to close the hearing andto withdraw the complaintOn July 21 1981 by letter the ActingRegional Director for Region 11 notified Respondent that he wassetting aside the settlement agreement because of allegedviolation of the settlement agreement disclosed in an investigation following the filing of a subsequent charge inCase i 1-CA-9806 Respondent admits that the charge inCase 11-CA-9806 was filed and served by the Union onApril 7 1981 with an amended charge in the same casefiledand served on May 18 1981 The charge andamended charge in Case 11-CA-9806 referred only tothe May 26 1981 termination of employee Elwood Hardison but did not refer to any similar termination of employee RickardOn September 25 1981 the Union in Case 11-CA-10125filed acharge allegingthe unlawful March 261981 terminationof Rickard but on November 3 1981withdrew this charge because it was untimely filed underSection 10(b) of the Act Lastly on November 16 1981the Union filed a second amended charge in Case 11-CA-9018 alleging the same allegations as appeard in theuntimely and subsequently withdrawn charge (Case 11-CA-10125) i e the unlawful termination of Rickard OnNovember 20 1981 the Regional Director issued the instant third amended consolidated complaint which onthe apparent basis of the second amended charge in Case11-CA-9018 included as an alleged violation of Section8(a)(3) and (1) the March 26 1981 termination of RickandOn December 8 1981 prior to opening of the hearingRespondent filed a motion for partial dismissal of thethird amended consolidated complaint on the groundinter alia that in substance the Regional Director improperly issued the complaint regarding Rickard becausethe Regional Director was doing indirectly what he wasforbidden by Section 10(b) of the Act from doing directlyOn December 30 1981 I issued an order' denyingRespondents motion forpartial dismissalprincipally onthe ground that the Regional Directors inclusion of theRickard discharge need not be supported by the secondamendment to the charge in Case 11-CA-9018 (that Respondent argues was merely an untimely attempted evasion of Sec 10(b) of the Act) because the ChargingParty s charge of April 71981 allegingthe unlawful termination of Hardison in Case 11-CA-9806 supportedthe issuance of complaint with regard to the Rickard discharge that occurred at the same place at the same timeand under similar circumstances I concluded that the instant complaint could lawfully include the Rickard allegation since it was closely related to the Hardison discharge timely included in Case 11-CA-9806Gocat Inc257 NLRB 208 (1981) cfNLRB v Fant Milling Co360U S 301 (1959)NLRB v Dinion Coil Co201 F 2d 484491 (2d Cir 1952)NLRB v Central Power Light Co 425F 2d 1318 (5th Cir 1970)Exber Inc v NLRB390 F 2d127 (9th Cir 1968) I also rejected Respondents arguments that the April 8 1981 settlement approved byJudge Ries was a complete defense because no Orderwas secured from Judge Ries or indeed from any adtI I have includedthe fulltext of this December30 1981 Order together with Respondents motion and the GeneralCounsels opposition (AUExh 1) for convenienceof theparties and the Board 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDministrative law judge to reopen the otherwise closedcase and that the two discharges were so disparate as toprevent the joinder of the Rickard discharge with theHardison discharge Lastly I rejected Respondents argument that the Regional Director was required as acondition precedent to setting aside the settlement and issuance of complaint to return any moneys paid to thealleged discnminatees in order to restore the status quoanteAt the hearing I reaffirmed my pretrial order2 onthe ground that Respondents renewal of its motion forpartial dismissal failed to show facts that would demonstrate that the Rickard termination of March 26 1981was not so closely related as to permit the joinder ofnew matter otherwise barred by Section 10(b) of theActwithmatters primarily included in the Hardisoncomplaint 8It is undisputed that for at least 10 years RespondentDavis Electrical Constructors Inc has been the electncal subcontractor to general construction contractorDanielConstructionCo Inc a Division of DanielInternational Corporation (Daniel) at a Dupont production facility in LelandNorth Carolina This fiber manufactunng facility requires considerable new constructionmaintenance and repair work All employees in the construction crafts and trades at the site are Daniel employees (carpentry pipefittingmasonry etc) with the exception of the electrical employees who are employees ofRespondent The business and labor relations relationshipof Daniel and Respondent is not fully disclosed on thisrecord but contrary to Respondents assertions made atthe hearing the testimony of Respondents job supenntendent JW Baxley demonstrates that Daniel ordmanly participates directly in and controls the hiring of Respondent s employees in the electrical trade It also participates in Respondents discharge procedures and laborRespondents posttnal brief requests a reversal of my conclusions inmy December 30 1981 Order The December 30 1981 Order by itsterms permitted Respondent the opportunity at the hearing to provethat the March 26 1981 Rickard discharge was not closely relatedwithin the meaning ofGocat Incsupra 257 NLRB 208 andNLRB vDinion Coil Cosupra 201 F 2d 484 491 to the matters alleged in thetimelyHardisoncharge in Case I1-CA-9806 Respondent failed toadduce evidence to the contrary Since it appeared at the hearing thatboth employees were terminated at the same time and place from thesame construction site by the same top supervisor for similar if not thesame reasons advanced by Respondent I hereby reject Respondents further requests for reversal and reaffirm the dispositions in the December30 1981 Order regarding all matters there particularly the inclusion inthe complaint of the Rickard discharge allegation and the right of the RegionalDirector to bring before the Board matters occurring subsequentto a judge approved closing of a settled case so that I in the first instanceand thereafter the Board may decide whether the settlementshould be set aside underWallaceCorp v NLRB323 U S248 (1944)As noted below two sets of unfair labor practices are closely if not intimately connected rendering nugatory the intervening settlement agreement since Hardison and Rickard discharged unlawfully by Respondentin 1980 were again discharged unlawfully in 1981 Thus not only wasthe settlement agreement prohibition against future discnminatory layoffsdirectly violated but Respondent unlawfully again acted against two ofthe same employees Respondent s citationofGulfStatesMfrs Inc vNLRB 598 F 2d 896(5th Cir 1979) is not to the contrarys To the extent that my order of December 30 1981 recited that onMay 18 1981 the Union amended its charge in Case 11-CA-9018 toallege the unlawful discharge of Rickard it is corrected so that theproper date for that amendment regarding Rickard is November 16 1981Thus it was on November 16 1981 that Respondent filed a secondamended charge in Case I I-CA-9018relationsThus Daniel s laborrelationsdepartment at theLelandNorth Carolina sitemaintainsallrecords forDavis and does the interviewing and actual clearance forhiring after the job superintendent (Baxley) recommendsthe hiring of a specified number of additional electricalemployees (Tr 514) That Respondents supervisors onlyoccasionally interview the job applicants supports Daniel s generalregular control of hiring (Tr 512) 4The chief Daniel supervisor at the jobsite is CharlesGarrett In 1980 the chief respondent supervisor over allelectricalwork at the jobsite was JW Baxley UnderBaxley in 1980 Respondent placed two electrical general foremen Ted Box and J W HammondsThe Dupont production operation consisted substantially of two parts the production of fibers (known onthis record as fiberside ) and the production of the organic chemical di methyl toluene (known on this recordas DMT) These two Dupont production functions wereparalleled by Respondentin the assignmentof its twogeneral foremen Box was a general foreman over DMToperationsHammonds was general foreman on the fibersideEach of the general foremen supervised the activities of about a half dozen foremen admittedly statutory supervisors each of whom often had a crew of 8 to10 electricians and helpers The record shows that Respondent engaged in numerous transfers between crewsunder foremen working on the fiberside and from timeto time laid off and hired employees depending onworkloadAmong these foremen were Howard Ransome Kermit Graham Gordon Powell Ronnie DorsettJay Kraynick and Johnny Baxley son of Respondent selectrical superintendent JW Baxley who became aforeman in 1980Regarding Respondents personnel requirements theordinary practice is for Dupont and Daniel to meet eachWednesday with Respondents superintendents and othercraft supervisorsAt that time Dupont and Daniel outlined the amount of anticipated work for the followingweek and thereafter In the Dupont and Daniel premisesDanielmaintained a blackboard chart showing thenumber of employees including general foremen andforemen of each craft at the jobsite including the electrial craft and demonstrated that as of March 25 1981Respondent employed a total of 124 electricians including 15 general foremen and foremen with 58 electriciansbeing assigned to the DMT side and 35 to the fibersideSixteen electricians were assigned to other duties in thatweekIn any event each Wednesday Dupont notified thesuperintendents of each of the trades including Respondent of the expected workload for the following weekThis permitted Respondents superintendents to decideon the number of employees necessary to execute its varsous long term and short term electrical work orders and* The person passing on the ability and technical qualifications of electncians tobe hired byRespondent was not a respondent supervisor butthe Daniel labor relations representativeThisperson was neither an electrical engineer nor a qualified electrician and judged the applicants technical qualifications from the face of the application(Tr 515-516) TheGeneral Counsel refrained from alleging Daniel tobe joint employer ofRespondents employees and I do not pass on the issue DAVIS ELECTRICAL CONSTRUCTORSprojectsEither later on the same Wednesday or on thesucceeding Thursday morning Respondents DMT andfiberside superintendents in turn held meetings withtheir general foremen who were told of the need toeither hire or lay off electricians In the case of layoffsthe general foremen were directed by the superintendents to submit the names of employees who should be selected for layoffs Later on the same Thursday the general foremen called together their subordinate foremanand arrangefor the number of employees to be laid offThe practice vanes regarding how the names are selected on some occasions the general foreman on the basisof his long experience and knowledge of the work of individual electricians selects the employees to be laid offon other occasions the general foreman solicits namesfrom individual foremen In either case it is the generalforeman who validates the selection of the electriciansfor layoff SupervisorHammondstestified that the superintendent has veto power over the selection of any employee on layoff list It is also not unknown for employees selected for layoff to be transferred to crews whoseworkload increased Respondents witnesses testified andI find that well regarded employees were sometimes laidoff under the above circumstancesB The Employees March 16 Attendance at5 McCraeParkMarch 17 Impression of SurveillanceBy March 1980 Charles P Rickard Gene Townsendand Elwood Hardison were journeymen electricianseach employed by Respondent for about 7 or more yearsexcluding intermittent layoffs and rehinngs due to lackof work In March 1980 they were employed on the fiberside and worked under Foreman Gordon Powell in atotal crew of seven electrical employees Although thereisconflicting testimony even among the General Counsel s witnesses regarding the desirability of working onthe fiberside as opposed to working on DMT at leastHardison suggested that working on the fiberside waspreferable because working at DMT required considerable outdoor work during the hotsummersand coldwintersNevertheless the record shows that almost halfof the electricians worked at DMT and in additionsome employees found DMT more desirable The Powellcrew consisted of four journeymen electricians (HardisonRickardTownsend and Storms) In additiontherewas a welder (Chauncey) a top helper (KnoxJacobs) and two helpers (Benton and Long) Powell sgeneral foremanwas J W Hammonds and Hammondsreported to Superintendent JW BaxleyAlthoughit is true that a prior Settlement Agreement may be setaside because of later unfair labor practicesWallace Corp v NLRBsupra it is practical to state and analyze the facts chronologically and toultimately determine whether the Respondents actions following the setdement are of a quality sufficient to either violate the terms of the settlement itself or are of such a continuing nature as to render it valuelessAlthough a settlement ordinarily precludes use of evidence of eventsprior thereto such presettlement evidence is admissable to establishmotive for postsettlement conductJoseph s Landscaping Service154NLRB 1384 (1965) enfdsub nomNLRB v Northern California HodCarriers389 F 2d 721 (9th Cir 1968) Hence the utility of a chronological statement of events starting in 1980 rather than a preliminary analysis in vacuo of 1981 events and their application to presettlement 1980events121On or about March 13 1980 Daniel employees at anearby jobsite known as the Hercofina (10 miles fromLeland) jobsitewalked off the job to protest Danielworking conditions and pickets from the Hercofina sitetoldRickard (and apparently newspapers and othermedia also stated) that there would be a 2 p in meetingon Sunday March 16 1980 of area construction employees and union representatives at the Hugh McCrae Parka public recreation area in nearby Wilmington NorthCarolinaRickardTownsend and Hardison who reside inLeland went together to attend the meeting They foundapproximately 150 to 200 people present at the meetingEmployees from the Hercofina plant asked for a show ofhands whose employees were present Among otherspresent were Daniel employees employed at three plantsA union representative (Ray Schnell) told employeesthat they should all return to work but organize committees and get together with union officials to have aunionUnion representatives then handed out buildingtrade union membership application cards Rickard andHardison signed union cardsPresent at the meeting were newspaper reporters andtelevisioncameramen from localWilmingtonNorthCarolina television stationsRickardHardisonandTownsend were photographed by the television cameramen and they saw themselves either that evening or thenext morning before reporting to work on local television broadcastsRickard was shown accepting a unioncard from a union representative Respondents supervisors saw the television broadcasts showing all three ofthese employees on television and their presence at theunion meeting and their television appearances were discussed the next day (Monday March 17 1980) by supervisors and respondent employeesOn Monday March 17 1980 at 7 a m when RickardTownsend and Hardison reported to work at theGroMor but (a housing area where Respondents foremendistributework assignmentswhere the employees eatlunch and where Foreman Gordon Powell maintainedhis office) the other employees in the crew told themthat they saw the fours of them on television Powelltold them I have some celebrities in my crewRickand testified that he saw himself Townsend and Hardison on the 11 o clock news that Sunday night Respondent concedes that Respondent knew that at leastTownsend and Hardison were seen (Br 29) I concludethat Hardison Townsend and Rickard were seen by Respondent and Daniel in view of Supervisor JW Baxley s admission '6 Jesse PWatkins alleged as a discriminatee who along with HardisonRickard and Townsend was terminated on March 20 1980 didnot appear or testify at the hearing His failure to appear was unexplainedby the General Counsel7Baxley testified (Tr 519-521) that while he saw Hardison and Townsendon TVother supervisors saw Rickard(Tr 521)He discussed theSundayMcCraePark incident with Daniel Project Manager Garrett attheMonday morning Daniel Davis supervisor meeting convened to hearhow they should deal with the union situation and what the law was Iwas not favorably impressedby Vaxley spreliminary denial and then admission that he spoke to Garrett about the McCrae Park incident and Ido not believe that the conversation was as short as Baxley suggestedContinued 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLater in the morning of March 17 about 9 a in Daniel s supervisorsincludingProject Manager Charles Garretthad ameeting interaliawith all of Respondent ssuperintendents foremen and general foremenrelatingto union activities of the day before and Respondents responseAmong the visitors addressing the Davis andDaniel supervisors was one Joe Virgil (the spelling isconsistent with the transcript although I heard the nameVirdon ) from Greenville South Carolina who toldthe assembled supervisors of their rights in speaking toemployees and what they were prohibited from doingincluding interrogating them concerning their union activityWhereas Superintendent JW Baxley who sawboth Hardison and Townsendon televisionon the daybefore the supervisormeeting ieon Sunday March 16testifiedat first that he did not speak to Garrett aboutseeingHardison and Townsend on television he latertestified that he did speak to Garrett concerning the television appearances of Hardison and Townsendand alsosaid that other supervisors told him that they had seenRickard on the television screen Rickard testified thaton March 17 after Respondents labor relations representativeVirgilmet with the Respondent and Danielsupervisors he came to the work area and asked the employees whether anybody had any complaints or gripesthat he wanted to talk to Virgil about 8Hardison testified that a half hour to an an hour afterhe reported for work on Monday and the employees andForeman Powell joked about Hardison and other employees appearance on television he saw SuperintendentJW Baxley in the shop while Hardison was gettingpartsand materialsAccording to Hardison Superintendent Baxley said to him I heard you attendeda littlemeeting this weekend Supervision has the names of thepeople who attended the meetingHardison said that hesaid nothing and left Baxley not only denies any suchconversation but deniesmeetingHardison at that time orany other time when such a discussion took placeRather he testified that he was occupiedallmorningwith showing Respondents visitors from GreenvilleSouth Carolina around the installation Although my observation of Hardison permits the conclusion that he wasquite capable of exaggeration I nevertheless credit hisversion in view of circumstances relating to the credibilityof J W Baxley noted above and to be discussedlaterAs already noted I was unfavorably impressedwith his testimony In short I credit Hardison s versionover Baxley s denial and find that Baxley made this statement ( I heard you attendeda littlemeetingthisweekend Supervision has the names ) and that such state(Tr 521)Iwas even moreunfavorablyimpressedwith othermattersdiscussed belowincludinghis inabilityto squarewhy he failed to seekout Garrett to rehire Hardison if his motivation was personalsympathyfor HardisonuntilHardisonwithdrewhis unfairlabor practicecharges8Althoughon Respondent s motionIstruck Townsends testimonyon the same point Rickards testimony remained in therecord The General Counsel did not allegeVirgils activities as a violationof the NationalLaborRelationsAc and didnot seek to amend the complaint to allegeRespondents unlawful solicitation of grievancesNeither did he requestthat a finding be made on suchconductUndersuch a stateof facts Ihesitateto draw the legal conclusionThe above recitation therefore ismerely to showa sequence of events re ating to employee union activitiesand Respondents responsement as alleged in the complaint par 8(b)) constitutes aviolation of Section 8(a)(1) of the Act because it createsthe unlawful impression that the employees union activitieswere under Respondents surveillance The vice ofthe statement is not that they were observed but thattheirnames and the names of other employees atMcCrae Park were recorded by Respondent Respondentcannot be faulted for having merely observed them onTV or mentioning that factC March 18-Threat ofDischargeAbout 1 to 2 p in on March 18 1980 1 day after theMonday March 17 meeting of Daniel and Respondentsupervisors with Joe Virgil from Greenville concerningprohibitions against interference with employee union activitiesForeman Powell told Hardison according toHardison that Powell had been to a foremen s meetingwith Daniel Project Manager Garrett and that Garrettat the meeting said that if he caught three or morepeople together they would be terminatedPowell alsoallegedly told him that at the meeting laywers hadcome from Greenville and told the supervisors whatrights they had regarding employees talking about theUnion on worktime Hardison also said that this latterstatement was made on the same or next day that Powelltoldhim about Garrett s statement at the meetingPowell denies making any such statement to Hardison onor about March 17 or 18 1980 although Powell admitshaving gone to the meeting Although I draw no inference unfavorable to Respondent from its failure toproduce Garrett a dominant if not controlling figure inRespondents labor relations to testify that he made nosuch remark at the meeting since it is Powell s remarknotGarrett swhich is coercive I nevertheless creditHardison s version over Powell s denial based on my obnervation of Powell and Hardison as witnesses thetiming of the alleged conversations Powell s presence atthe meeting and my impression that in this particular respectat leastHardisonwas a truthful witness andPowell was not Thus I find as alleged in paragraph 8(c)of the complaint that on or about March 18 in violationof Section 8(a)(1) Powell told of a threat of dischargeagainst employees if they were found in a group of threeor more and that the context of the threat demonstratesa desire to discourage their support for the Union Sucha Daniel threat was unlawful to a Davis employee whenrelayed by a Davis supervisorD The Layoffs of March 20 1980The workweek among the Respondents employees atthe Dupont worksite is a 4 day week Monday throughThursday10 hours a day 7 a in through 5 30 p inOn Thursday March 20 1980 the Powell crew waseating in the Gro Mor hut at the lunchbreak between 12and 12 30 p in Foreman Gordon Powell told them thatGeneralForeman J W Hammonds had called andwanted a meeting with Rickard Townsend Hardisonand Powell in Powell s office at 2 p in When Townsendand Rickard went to work and then i eturned to theoffice about 1 50 p in they found Hardison already inPowell s office but Hammonds had not yet arrived Har DAVIS ELECTRICAL CONSTRUCTORS123dison testified that when he entered Powell s office about145 p in (5 minutes before Townsend and Rickard arrived) Powell said that he knew nothing about the meeting and that when Hammonds called him at lunch hetold him that he wanted to meet with Powell regardingthe diminution of work the necessity of a reduction offorce and Hammonds decision to layoff three employeesPowell also testified that he and Hammonds had previously been talking about the diminution of work butsaid that there had been no conversation regarding alayoff or who would be laid offPowell said that at 2 p in he went out into the workarea and told the three employees that Hammondswanted to speak to them and to Powell Rickard Hardison and Townsend all testified that it was at the lunchbreak that Powell told them that Hammonds wanted tospeak to them Powell s recollection is not entirely accurate since he did not go out to the work areas to get thethree employees togethersince it isclear on this recordthat Hardison was in the office with him alone prior tothe other employees coming in 5 minutes later Thusthey never appeared as a group in the office but Hardison was there first I therefore credit the three employees over Powell s recollection and find that Powell toldthem that Hammonds wanted to meet them and toldthem this during the lunchbreak 9The record shows that Townsend and Rickard wereworking in the power house on the fiberside underPowell and that Hardison was working elsewhere on thefiberside and that they were installing conveyor limitswitches photo cells and motor controlsAbout 2 p in Hammonds came to Powell s office intheGro Mor hut Prior to his arrival Hardison wasthere alone with Powell Hardison testified that Powelltold him that he did not know what it was all about andI credit Hardison s testimony that Powell did say this Infact however by virtue of Powell s prior lunchtime conversationswith Hammonds Powell knew that the subjectmatter of the anticipated Hammonds conversationhad to do with layoffs When Hammonds walked inHardison asked him Is it DMT or 0 U T ? 10 Hammonds answered that he was sorry but that they werebeing laid off Hardison asked why and the testimony becomes contradictoryAccording to Rickard and HardisonHammonds told them that the publicity haddone them in (Rickard) Hardison recalled Hammondssaying that the news media and television coverage hadpaid offAll three of the discriminatees testified thatHammonds said that neither he nor Powell had anythingto do with the layoff but that in substance their handswere tied and the decision to lay them off had comefrom higher supervision The further testimony is substantiallywithout contradiction that Hammonds told9 I also do not credit Powell s recollection that when he went out toget TownsendTownsendtold him that he knew what it was about thatitwasDMT or 0 U T As isnoted above in the text the credible testimony is that while Hardison made this statement he did not make it toPowell out in the field but made it to Powell and Hammonds in theoffice sometime later10 Asabove noted some of the employees including Hardison considered the outdoor work in the chemical production area of the plant to beless desirable than wheretheywere working on the fibersidethem that he would do anything in his power to see ifthey could get jobs and offered to call an old acquaintence at nearby Yeargen Construction Corporation to seeif they could be placed there To the extent that RickardrecallsHammonds seeking to get them jobs in Virginiaor South Carolina his recollection is not creditedThe three employees were given layoff slips signed byoffice personnel and other employees of DanielHammonds told all three of them that they were good workerswhen he laid them off Hammonds encouraged Hardison to file an application for further employmentHammonds testified that in a meeting called by thethen sole superintendent JW Baxley on or aboutMarch 20 1980 Baxley told his two general foremenTed Box and J W Hammonds that there would haveto be three layoffs in each of their departments (i e inHammondsfibersideand in Box sDMT) When thatmeeting ended at lunch Hammonds called Powell at fibersideHe knew that Powell was finishing a job andtold him thathewas laying off three persons RickardHardison and Townsend Although it is not an absoluterule for the foreman to submit to the general foreman thenames of person whom the foreman believes are the leastproductive in his crew it is the ordinary practice according to Respondents witnesses As Respondent observes(Br 38) although General Foreman Guzzle has overallapproval of his foreman s selectionshe never predetermines who is going to be selectedhe lets the foremen make the decision on who whey are going to work(Tr 528) 11 Here it is uncontradicted that GeneralForeman Hammonds contrary to practice told ForemanPowell the names of three employees to be laid offThere is no suggestion in the evidence that Hammondseven consulted Powell in the selection Hammonds testifled that he picked these three names because Powellwas having trouble with all three although the type oftrouble with each of them was different1E RickardIn the case of RickardHammondstestified that Foremen Powell and Grizzle told him that Rickard had anattitude problem and that Rickard believed that all ofsupervision was out toget him Indeed Hammonds testified that he had worked with Rickard when Rickardwas a helper in 1974-1975 when Hammonds was thenRickards foremanHammonds observed Rickard ashaving a bad attitude at that timeand inparticular thisbad attitude manifested itself by Rickard sometimes nottalking to the foreman who assigned him work Hammonds admitted that Rickard did talk to other foremenwhen workwas assignedand that with regard to thisbad attitude it did not affect the quality or quantity ofRickards work whichat all timesremained good Healso testified that although this bad attitude in fact didnot interfere with the work of other employees it couldinterferewith their work and set a bad moral tone bothwith the foreman and with other employeesHammondsalso testified that after Rickard was reemployed by Rei iGeneral Foreman Ted Box similarly testified the foremen submitthe namesultimatedecision is the general foremen s v 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent after May 1980 as described below other unnamed supervisors complained of Rickards bad attitudeRickard was first hired by Respondent in May 1973andwith severalinterveninglayoffsworked for Respondent until March 20 1980 when he was terminatedAt histerminationhis foreman was Gordon Powell andbefore that Foreman KraynickPowell testified that at or about lunchtime on March20 Hammonds telephoned him told him of the fact thatwork was diminishing requiring a reduction of force(ROF) and thatHammondshad decided the names ofthe three employees to be laid off Hammonds admittedknowing that Hardison and Townsend had appeared ontelevision at the Hugh McCrea ParkunionmeetingAbout 2 p in the three employees Powell and Hammondsmet inPowell s office the Gro Mor hut Powelltestified thatHammondscameintold the employeesthat he was sorry but because of a cutback of work hehad to lay them off Powell testified and Hardison deniedthatHardison then kicked a butt can across the room IcreditPowell s recollection and discreditHardison sdenial of this act Powell and Hammonds denied that hesaidanything about television or the media havinggotten them or doing them in Powell testified andthe threealleged discriminateesdenied that Hardison inresponse to Hammondssuggestionthat he might contactYeargen Construction in Southport South Carolina forwork that Hardison then said that that was all right butthat they did not need the job down there because theywere goingto see their lawyer in themorning I againcredit Powell s recollection on this latter point Regarding the contradictions of whether Hammonds told theemployees at the termination interview that the television camerasor the media had gotten them or haddone them in I need not resolve that issue although Iwould credit Hardison and Rickard if it were necessaryIf suchstatementwere indeed made the General Counsel s puma facie case would be strong indeed Powell inany event confirms that the three employees then gottheir tool boxes and were accompanied to the gatewhere the employees then left Powell testified that afterthe employees left he agreed with Hammonds that theremainingemployees on his crew would be more productiveRegardingthe economic basis of the layoff the evidence is uncontradicted that the three employees wereworking on a major construction project (Traypac)which after 10-15 months work (Tr 495) was beingcompleted except forminor adjustmentson or aboutMarch 13 1980 Although it was Respondents ordinarypractice to spread the layoff among several crews (at thetime of the layoffHammondshad Grizzle Powell andKrayntck as his fiberside foremen with approximately 24to 30 electricians on their three crews) Hammonds didnot spreaditaroundon this occasion because the Traypac job had been completed and the three alleged discriminateeswere working on the Traypac jobIt is recalledthatRespondents superintendents regularlymet with their general foreman on Wednesdays inorder inter alia to plot the job requirements for the following week Thus on either March 12 or 13 1980Hammonds would have met with his foremen to tellthem on those dates and the Traypac job would becompleted that ThursdayMarch 13 There is no showing that this normal procedure was not followedHammonds testified that Respondent continually receives small work orders and repair orders from Danielfor electrical work There was no showing of the quantity of work orders and repair orders on hand at the timeof the March 20 layoff but that burden to show thattherewas work available for the three discriminateeswhether on the General Counsels shoulders or Respondent s shoulders was not met In any event notwithstanding the existence of these work orders that the three discriminateesmight have performed there is no basis onthis record to determine whether there was work available for them I conclude however it is unnecessary todeterminewhether as Respondent contends that onMarch 20 there was an economic basis for the layoffnotwithstanding Respondentswitnessestestimony thatthere were substantial layoffs thereafter on two occasionsinApril 1980 For in any event if such a major projectwas known to be completed Respondent on this recordfailed to show why layoffs were not considered muchless effectuated in the period ending March 13 at the supervisors meeting called for that purpose rather than onMarch 20 The economic basis of the layoff and particularly its timing rests on an unsure footing 12 It becomesall the more unsure in the face of the intervening March16meeting at Hugh McCrae Park Hardison for instanceworked a Respondent job for 5 years withoutbeing laid off (Tr 196) Respondent failed to prove itsalternate argument that the three discriminatees wouldnecessarily have been laid off for economic reasonseveniftheirMarch 20 selection was unlawful That these superior employees would have been chosen in the face ofa work slow down on this record is unproved Certainlyas late as 1979 when work was very low Hardisonwas not laid off (Tr 414)The questionremainshowever whether in the firstplace theselectionof the three alleged discriminateeswas unlawfully motivated In this regardHammondsadmits that he told the three alleged discriminatees thattherewere good workers when he laid them off onMarch 20 Neither General Foreman Grizzle nor Foreman Powell both of whom were called to testify onbehalf of Respondent supported Hammonds testimonythattheycomplained to Hammonds or anyone else regarding Rickards poor attitude In view of the balanceof the record regarding Rickards performance it wouldbe doubtful that they would be credited even if they had12 Further it does not support the credibility of Respondents overalleconomic defense for Hammonds to testify (Tr 390) that the three economically laid off members of Powell s crew (Hardison Rickard andTownsend) were replaced in the following week (Tr 391) because coincidentallywork pickedup (Tr 389-390)Hammonds was not surewe probably pulled some completed work orders (Tr 390) Where Respondent asserts that transfer into Powell s depleted crew and overtimework for its members started on the next working day (March 24) afterthe three March20 layoffs onlybecause of the need for emergency maintenance service(Br 56 Tr 476 etseq) the General Counsel notes thatPowell admitted that the principal transferee worked in Powell s crewfor a month (Tr 483-484) notwithstanding that the emergency was correctedin oneday(Tr 478) DAVIS ELECTRICAL CONSTRUCTORS125so testifiedFor the record shows that not only Powellconfirmed that the three alleged discnminatees weregood workers from time to time but that Respondentover the more than 7 years of Rickards employmentnever issued a single verbal or written warning to himunder its progressive disciplinary system (Tr 355) Further it admits that he was at all times a good worker interms of the quality and quantity of his workWith regard to his bad attitude the written recordmaintainedby Respondent speaks loudly on this pointFor the General Counsel produced from Respondent srecords (G C Exhs 3-4) two recommendations for payadvancement and promotion of Rickard in 1973 and 1978where Respondents appraisal of Rickard is that he wastechnically competent and was a dedicated employee 13In response to these written recommendations and laudatory statements concerning Rickards loyalty attitudetechnical abilityreliabilityand good faith efforts onbehalf of Respondent Hammonds testified that Rickardsbad attitude commencedonly afterhe became a journeyman i e only after 1978 The bad attitudenever manefested itself to the extent that any foreman or supervisorat any time spoke to much less objected to Rickardconcerning this bad attitude It somehow suddenly surfaced as some sort of inchoatemalignantdefect inexplicably fouling Respondents 5 year unblemished estimation of this otherwise exemplary employeeNot onlydoes this evidence not show any credible had attitude onthe part of Rickard but his record is excellent to theextent ofunderminingthe credibility of all Respondent switnesseswho testified in support of Rickards bad attitudeWhere neither Supervisor Grizzle nor Powell corroborated Hammonds testimony thattheycomplained ofRickardsbad attitudeRespondents defense becamefutile It is for this reason that I need not and do not relyon any testimony by Rickard Hardison or TownsendregardingHammondshaving told them in thetermination interview of March 20 1980 that the media or TVcameras atthe Hugh McCrea Park had done them inor any similar testimony For Rickards attitude and performance as an employee on this record are so superiorand so free from criticism as to make Respondents de18 Respondents witness(Ted Box)testified that employees could notreceive pay raises or promotions without the recommendation of their supervisorsRickard started work on May 7 1973 The 1973 recommendation for a pay raise(G C Exh4) is signedby twoforemenMcEleveenand Ted Box The text of this August 29 1973 recommendation is as followsMr Rickard has steadily progressed in his work fromthevery beginningHe has a keen interest in learning the electrical trade and atpresent is doing work far above his pay scale In order to keep menof this caliber I recommend he be given a raise in pay comparable tothe work he is doing He had not missed a day of work since comingon thejob and is ready to work when called on for overtimeHisattitude towards the work is always very positive[Emphasis added tOn March 28 1978 Foreman Ted Box wrote the following concerningRickardswork andattitudeC P Rickard has worked here since May 1973 He has worked forme directly and indirectly over the past 5 years His work as an electrician has continued to improve all the time I would like to recommend him to topped out to electricianThisman has been a real benefit to the company He has been a top helper since August 23 1976His work record has really been good He is also a reliable typepersonWhen we need someone for night or weekend work he hasnever turned us downfense that Rickard was selected for layoff because of alate blooming bad attitudewholly without foundationIf Respondents own criteria for selection for layoff (productivity being the most important criterion versatilityand relations with other employeesincludingmoralebeing the other factors)are examinedthen Rickard wasnecessarily selected for layoff for reasons other than hisattitude and performance Testimony of direct unlawfulmotivation in their selection is unnecessary 14There can be no doubt that Respondents displeasurein the unionization of its employees was demonstratedThe discharge of an employee shortly after the employerlearned of his union activityas in the instantcase withregard to Rickard may well give rise to an inferencethat the discharge was discriminatoryNLRB v CampcoInc369 F 2d 125 127 (5th Cir 1966) In short whenthere is added to thispeculiar timingthe employer sknowledge and hostility and as here the additionalfactor that Respondents rationalefor the Rickard selectionhisbad attitudeispalpably false it may be infered that the true motive for his selectionwas an unlawful one which Respondent sought todisguiseShattuckDenn Mining Corp v NLRB362 F 2d 466 (9th Cir1966)Heartland Food Warehouse256 NLRB 940 (1980)Lastly I cannot leave discussion of thisissue(since I believe it affectsRespondents case generally) withoutpointingto the quality of Respondents testimony withregard to RickardWhereas Hammonds testified that hehad been told of Rickards attitude problem by amongothers general foreman Guzzle and that was one of thereasons for Rickard s selection in theMarch 20 1980 layoffsGuzzle testified however that he did not regardRickards attitude problem as affecting the quality orquantity of his workas a seriousproblem until about aweek before theMarch 26 1981layoff when ForemanDorsett complained about it (Tr 534) 15 I therefore conclude that in view of Respondents knowledge of Rickand s union activities on SundayMarch 16 at the HughMcCrea recreation area its intermediate demonstrationsof union animusand unfair labor practices and its falseassertionthat he was selected because of his bad attitudethat its selection of Rickard in the March 20 1980layoff occurring only 4 days after his appearance at theunion meetingwas puma facie evidence of unlawful motivation that its false defense was further evidence in support of the General Counsels burden of showing that by4 Contraryto the General Counsel s assertion (Br 13) Hammondsspecificallydenied telling the three discriminatees that thefront officewas responsible(Tr 360)I discredit his denial15 It might also have beenthe very day ofthe 1981 layoff(Tr 535) Inspite of FormanDorsetts reports of a deterioration of the quality andquantity of Rickardsworkcovering3 to 4 weeksbefore thelayoff (Tr532)Grizzleneither approached Rickard nor directed the foreman totake corrective actionmerely telling the foremanto trytowork withRickard(Tr 532)This again was 1981 when Rickard was again terminatedDorsett even in 1981 never spoke to Rickard concerning Rickard s work and attitude defects notwithstanding it was defective as soonasRickard came under Dorsett s supervision-a period of 1 1/2 to 2months before the second termination Dorsett did nothing(Tr 555-558)I do not credit any such testimony concerning Rickards defects whetherin 1980 or 1981Nor doI credit Hammonds testimony that Rickardsbad attitude started only after he became a journeyman Such testimonyisdesigned to counter Respondents laudatory evaluation of Rickard aslate as1978 (G C Exhs 3-4) 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa preponderance of the credible evidence the selectionof Rickard for the March 20 1980 layoff violated Section 8(a)(1) and(3) of the National Labor Relations Actas allegedLimestone Apparel Corp255NLRB 722(1981)WellingtonHall Nursing Home Inc257 NLRB791 (1981)FurthermoreRespondent failed to showeither that his selection for layoff was for reasons otherthan those supporting the General Counsels prima faciecase or that in any event he would have been includedin the March 20 layoff regardless of his unlawful selection,2The inclusion of Elwood Hardison in the March20 1980layoffHammonds testified that Hardison was selected for theMarch 20 1980 layoff because he had received complaints from Powell and Grizzle two foremen (Tr 351)thatHardison had left his work area and had beencaught talking to other employees out of his work areaThis allegedly unacceptable conduct continued over a 2year periodand was allegedly known to General Foreman Hammonds(Tr 406-407) Not a single oral or written reprimand regarding this alleged improper Hardisonconductwas ever made Respondent does not denythis 16 Rather apparently as a defense Respondent adduced many pages of testimony in this proceeding regarding a1979WaterBottle Incident(Tr 354 et seq )At the end of this testimonyregardingthe water bottleincident (inwhich Hardison and Townsend amongothers participated)Hammondstestified that thiswaterbottle incidentadmittedly a serious safety problem (Tr356) had nothing to do with the layoffs of Hardison andTownsendWhen confronted withHammonds testimony Respondent suggested that it was introduced only toshow a pattern of conduct a pattern of misconductand horseplay for which these two above alleged discominatees were terminatedThere was however not asuggestion in the record of any pattern of horseplay orthat Respondent terminated them for any such horseplayRather this irrelevantwater bottle incidentoccurringin 1979 extremely serious misconduct around machineryand especially electric machinery demonstrates that Respondent s selections of RickardHardison and Townsend for layoff on March 20 1980 were for unlawfulreasons and that the reasons assigned were either false orpretextualThe 1979 water bottle incident resulted in no oral orwritten reprimand to any employee The incident re16 Hammonds testifiedthat hespoke to Hardison s foremen Powelland Grizzle and not only did theynotreprimand him for his allegedchronic misbehaviorbut Hammonds knewof thismisconduct over a 2year period and did not look into the reason why he had not been repomanded(Tr 407)Hammondstestifiedhe kept it in mind to consider ina reduction in force(Tr 408)I do not credit such testimony of no actionagainst anemployeefor continued allegedly serious misbehavior over a2 year periodIdo not credit Hammonds that Hardisonwas guilty ofsuch misbehavior much less chronicmisbehaviorNeither Powell norGrizzle confirm any such misbehaviornor conversations with Hammondson thesubject Powell testified only that heimagined he told his general foremen of Rickard Hardisonand Townsendbeing unproductive (Tr489) I do not credit Powell regarding Hardison s (or Rickards or Townsend s) chronic malingering or ganging upnotwithstanding it had beengoingon formaybe twoweek?(Tr 490) rather than2 yearsported by Supervisor Grizzle to General Foreman Hammonds was that a DuPont supervisor caught four of Respondent s electricians (Townsend Hardison Smith andJohnny Baxley the son of Respondents chief supervisorJW Baxley) running up and down the stairs sprayingwater at each other from water bottles The DuPont supervisor wanted them discharged for endangering themselves and others by this horseplayAlthough Hammonds testified that he called in and verbally reprimanded them I reject this conclusion and find on the basis oftestimony by Townsend and Hardison that he told themonly that he would try to smooth things over in spite ofthe fact that DuPont wanted them fired Hammonds toldHardison and Townsend that he would move them outof the DuPont supervisors area on the fiberside andmove them over to the DMT sideAs a result of the water bottle incident all four of theparties were sent over to the DMT side remaining therefor a period of several months except for SuperintendentBaxley s son Johnny Baxley who remained there only 2to 3 daysIt is I believe pertinent to include thiswater bottleincidentfirst raised by Respondentas an apparent defense (notwithstanding that Hammonds testified that ithad nothing to do with the layoffs of the three allegeddiscnminatees) to show that a serious safety infractionresulted in no verbal or written warning to any of theemployees It is further important when compared tocertain other alleged infractions by Hardison that causedhim to be included in a subsequent 1981 layoff becausehe then became an unproductive employeeAs in the case of Rickard despite the so called complaints from foremen because he was caught talking withother employees and idly standing around out of hiswork area it must be noted that Hardison employed byRespondent for 8 years had like Rickard never beenthe subject of a single oral or verbal reprimand concerning hiswork or conductIn March 1980 shortly before being laid off Hardisonwas called in together with Townsend to repair an electncal fixture on an emergency basis where water hadleaked into the fixture This was done at night on anemergency basis and in the presence of Electrical Superintendent JW Baxley and Supervisor Ransome Hardison testified that Superintendent JW Baxley told himthat he would not have to worry about a job for 3 to 4yearsbecause there was plenty of work on hand at theDuPont project Baxley denied the conversation pnncipally on the ground that it could not have occurred because Respondent does not know how much would beavailable 3 to 4 years ahead I was not impressed withBaxley s credibility both on the ground of his shiftingtestimony whether he spoke to Daniel Project ManagerGarrett regardingseeingHardison and Townsend on television on SundayMarch 16 first deny that he did andthereafter admitting that he did and also because as willbe hereafter noted because of i,ertain Hardison testimony regarding a telegram of July 9 1980 1 thereforecreditHardison that Baxley shortly before the March20 1980 layoff told Hardison that there would be plentyof work for him as a reward for his performing emergen DAVIS ELECTRICAL CONSTRUCTORS127cy night service for Respondent that the Baxley statement was intended as praise for Hardison s dedicationand loyalty and an affirmation of Respondents high estimation of Hardison regardless of whether Baxley wasguaranteeing Hardison continual employmentfor 3 or 4years that this occurred before Hardison appeared at theHugh McCrea Park on Sunday March 16 and that Respondent failed to support its defense that Hardison wasselected for layoff on March 20 1980 because he was anunproductive employee I reach this conclusion on theground that there was not a single or oral reprimand inthis employees record although he had worked for Respondent over an 8 year period If his talking to otheremployees and appearing out of the work area were matters of some gravity to any of Respondents supervisorssuch improper conduct would have resulted in an oral orwritten reprimand or some minimal admonition It resulted in nothing at all notwithstanding that Respondent wasnot at all reticent in issuing reprimands to employeeswho did not do their share of the work and left the workarea(e g R Exh 6) I was also impressed by Baxley seuphoric and congratulatory reassurance to Hardisonshortly before his being selected for layoff because hewas unproductive that there would be plenty of workfor such a loyal employeeOn the basis therefore of similar factual and the samelegal criteria as in the case of Rickard including Respondent replacing HardisonRickard and Townsendwith otherjourneymen within a few days of layoff thefailure to prove his selection because he was unproductiveand Respondents union animus threats and thetiming ofthe layoffI conclude that the selection of Hardison forlayoff onMarch 20 1980 was because of hisappearance at the HughMcCreaPark and because ofRespondents desire to rid itself of a union adherent inviolation of Section 8(a)(1) and(3) of the ActI note further in view of Baxley s statement to him shortly beforethe layoff that there wouldbe plenty ofwork for himbecause of his exemplary conduct in working at night onemergency basis and his absolutely clean and superiorwork recordthat Respondents assertion that he was laidoff because of his talking to other employees and beingout of his work area was a false defense leads to thesame inferences of unlawful motivation as in the case ofRickard and eliminates its alternate defense that regardless of its motivation he would have been included inthe March 20 layoff in any case3The selectionof Gene Townsendfor inclusion inthe March20 1980 layoffTownsendtestified that he worked for Respondenttwice since1972 the lasttime in theperiod August 1979through March 20 1980 when he was terminated in thesame layoffwithRickard and HardisonAt that time hewas ajourneymen electricianfor 7 1/2 yearsand workedunder ForemanGordon Powell withRickard and HardisonAmong Respondents more than 100 unit electriclans(R Exh 4) employedinMarch 1980only Townsend and one other employee(ButchLewis)were certifiedbyDuPont as capable of doing high voltageworkAlthoughtherewas some dispute as to howoften it was done(Townsendtestifiedabout once amonth and Respondents witnesses testified that it occurred on fewer occasions than that)there is no questionthat Townsend was specifically qualified and was a comparative rarity among Respondents employeesMoreover it is undenied that Townsend before 1980 wasnamed as a foreman and acted as a foreman for Respondent on three or four occasions the longest period beingabout 6 months He like Rickard and Hardison was atthe Hugh McCrea recreation park on Sunday March 16and he was included in the March 20 layoff Amongother things he testified that Respondents agent JoVirgilon Monday March 17 following the SundayMarch 16 meeting at the Hugh McCrea Park came tothe powerhouse and inquired of employee gripes thatthey were willing to discuss with him 17 Whereas Respondent s witnesses(Box) testified that Townsend wasnot uniquely qualified and indeed mentioned the namesof R D Smith and employee Young as also being certifled by DuPont to high voltage electrical work Townsend testifiedwithout contradiction in rebuttal thatYoung had retired in 1977 and that Smith had lastworked for Respondent in 1978 Thus Respondents attempt to discredit Townsend ended in irrelevancy andboth magnified Townsend s uniqueness and demonstratedan unnecessary weakness in Respondents selection ofTownsend Further whereas Hammonds apparently didnot testify on direct examination regarding the choice ofTownsend he did testify on cross examination that therewere complaints from Foreman Grizzle in 1980 thatTownsend although a good worker on some days wasmoodyHammonds as with Hardison s wandering andRickard s bad attitude never made a note of Grizzle scomment and never spoke to Townsend As with Rickand s bad attitudeTownsend smoodiness failed toaffect his work or conduct(Tr 365)As in the case ofRickard and Hardison there is not a single reprimand orwarningwhether oral or written regarding TownsendIt is clear that Townsend like Hardison and Rickardwas an exemplary employee and in his case uniquelyqualified(except for one other)among all of Respondent s more than 100 electricians Townsend s participation in the water bottle incident is of no probative valuein view of Hammonds concession that it had nothing todo with the selection of the layoffs On the contrary Respondent s raising the irrelevant misconduct as a defenseand its inclusion of much testimony regarding that mcident indicated quite clearly that it was not prepared forHammonds admission on the witness stand and that theinclusion of such testimony alone is indicative of Respondent grasping at straws and a false defenseAs in the cases of Rickard and Hardison I concludethat Respondents explanation of inclusion of Townsendin the layoff because of these inchoate subjective andundocumented complaints from Grizzle regarding Townsend s moodiness and unproductivity was spurious Itherefore conclude that Townsend like Rickard andHardisonwas the beneficiary of the General Counsel sprima facie case which was met by false defenses and1Townsend testified as did Rickard and Hardison that as far as theyknew they together with Jesse Paul Watkins were the only journeymenlaid off on March 20 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas included in the March 20 1980 layoff for unlawfulmotives within the meaning of Section 8(a)(1) and (3) ofthe ActE The Grocery Store Conversation of LateMarch 1980The complaint alleges that in the latter part of March1980Gordon Powell threatened employees that theywould never work for Respondent again if they filedcharges with the Labor Board (par 8(e)) In support ofthis allegationHardison testified that in thelatemorningof a day about 1 week after the March 20 layoff he metForeman Powell in a grocerystore nearthe worksite i 8He said that in a conversation with Powell Powell saidthatGeneral Foreman Hammonds said that if they proceeded with their charges they would never work againon another Daniel job Powell admits meeting and conversing with Hardison at a grocery store but asserts thatthemeetingstartedwithHardison swife looking atPowell and sayingThere s that SO B that laid youoffPowell then said that he then asked Hardisonwhether he had found a job and Hardison said that hehad not Powell specifically denies that he had been toldby Hammonds that if the alleged discriminatees proceeded with their charges they would never workagain on aDanieljobMoreover Powell testified that in varioustelephone calls from Hardison which he received athome Hardison would inquire who was working for Respondentwould bad mouth Respondents andDaniel stop supervisors and said that the alleged discnminateeswould get a lawyer I conclude from my observation ofthe witnesses as they testified and the circumstances ofthe case including Respondents manifiested hostility tounion organization among itsemployees that the GeneralCounselhas not sustainedhis burden of proving thatthe particular threat was utteredAlthough I was notgenerally impressed with Powell s credibility I find thatwhile Hardison was called in rebuttal he failed to contradict Powell s testimony that their wives were present(Hardison said they were alone) and that the conversationoccurred in a different placeNeitherwifewascalled as a witnessUnder such circumstances I recommend that the allegation be dismissed as unproven 19F TheRehiringof Rickardand HardisonRespondent does not deny that Rickard was reemployed byRespondent on or about May 12 1980 andHardison reemployed on or aboutJuly 151980 20 Re18 Powell and Hardison disagree concerning in which grocery storethe conversation occurred19I need not pass on Respondents further argument(Br 48) thatHammonds and Powell members of Davis management could not keephim from working on a Daniel job If that were the issue then under thefacts of this case demonstrating a substantial interrelation between theDavis employees and Daniel power to hire I would be inclined tochange the credibility resolution20 To the extent that Respondent argues that its voluntary rehiring ofHardison and Rickard(i e the absence of rehiring pursuant to an orderof reinstatement)demonstrates freedom from union animus that argument is rejected Rather such rehiring on this record tends to demonstrate the insubstantiality of Hardison s unproductiveness and Rickard sbad attitudea hiatus of union activity among Respondents employeesand perhaps Respondents desire to limit any backpay since the charge inspondent admits that the charges in Case 11-CA-9018were served on March 27 1980 (1 week after the allegedunlawful terminations of March 201980) and an amended charge in thesame casewas served on Respondent onMay 7 1980 These charges relate to the unlawful terminations inter aliaof RickardHardisonTownsend andWatkinsBearing inmind that the amended charge in Case 11-CA-9018 was served on Respondent on May 7 1980there appears in the record certain uncontradicted andcredited Rickard testimony which is unexplained by Respondent and furthersuggeststhe implausibility of Respondent s defenses regarding the performanceinadequacy and bad attitude of Townsend Rickard and Hardisonto the extent that it would cause them to be laid offrather than other less experienced personnelThussometime subsequent to the March 20 1980 layoffs onthreeoccasionsRickardwas visited by employeesJohnny Baxley and Conrad Stowell who asked him if hewished to return to work again around May 7 or 8 hewas visited by Johnny Baxley and Stowell who againasked him if he was still interested in working for DavisHe told them that he was Respondent received a copyof the amended charge alleging Rickards unlawful terminationon May 7 Shortly thereafter Johnny Baxleytelephoned him at nightWednesdayMay 7 and saidthat if he was still interested in working for Respondenthe should come in on the next day (Thursday May 81980) to fill out employment application papers and beprepared to go to work on the next working day the following Monday May 12 1980 Rickard reported at thejobsite on ThursdayMay 8 did fill out the papers andhad a conversation with Superintendent JW BaxleyBaxley said to himGlad to have you backTherebeing no further or other explanation than that Respondent used employees Johnny Baxley (son of Respondent ssuperintendent) and Stowellas their meansto inquirewhether Rickard wanted further employment I concludethat they were Respondents agentsin the Rickard rehiring and that it was Respondents May 7 receipt of theamended charge that lead to the sudden May 7 nightoffer and the actual reemployment of Rickard on May1221Starting on Monday May 12 Rickard worked underForeman Kraynick and then the newly appointed foreman Johnny Baxley who took over Kraynick s crewRickard worked for Baxley from approximately June 11980 through January 1981 when he was transferred toForeman R D Dorsett s crewItwas on January 8 1981 that Rickard and Hardisonamong others appeared at a National Labor RelationsBoard hearing before Administrative Law Judge BernardRies and it was in mid January 1981 that Rickard wastransfered to Dorsett s crew The complaint alleges thatCase 11-CA-9018 had already been servedan amendedcharge servedon May 7 and Rickard rehired on May 12 198021 I found it rather singularfor the offer of employment to Rickard toflow from JohnnyBaxleythen a mere employeeIn makingcredibilityresolutionsadverse to Respondent this type of indirectdealing and ambiguity (allowing room for the argument over responsibility and agencystatus)cannotescape notice DAVIS ELECTRICAL CONSTRUCTORS129such a transfer was unlawful and violated Section 8(a)(1)and (3) of the Act (par 11 of the complaint) This allegation is treated hereafterMeanwhile after Rickard had been employed and forthe period subsequent to his March 20 1980 terminationElwood Hardison from time to time telephoned Respondent s personnel department Superintendent JWBaxley and General Foreman J W Hammonds to inquire if Respondent was doing any hiring They toldthem that it was not He also telephoned ForemanPowell and spoke disparagingly of members of Danieland Davis top management (Tr 481 et seq)Sometime immediately before July 8 1980 employeeConrad Stowell (who with Johnny Baxley had earliervisited Rickard on behalf of Respondent) came alone toHardison s house Stowell gave Hardison a piece ofpaperwith the National Labor Relations Board casenumber on it concerning the case number of the charge(Case 11-CA-9018) which had been filed and told Hardison that he should call JW Baxley about the caseHardison on July 8 1980 telephoned Baxley and thereafter visited himDuring the visit Baxley according toHardison told him that if he telegraphed the NationalLabor Relations Board to drop the case Respondentwould hire him back at the DuPont site Hardison saidthat Baxley insisted that the conversation be strictly confidential and said that Hardison bring a copy of anysuch telegram to Baxley so that Baxley could give it toDaniel Constructions project manager Charlie GarrettWith such a telegram Hardison said Baxley told himthat he would return to work on the following MondayHardison said that he agreed to send the telegram and tobring it to Baxley s house on the next day Friday July10 1980 In any event Hardison on the morning of July91980 sent a telegram to the Regional Director ofRegion 11 National Labor Relations Board (G C Exh5)Would like to drop Case No 11-CA-9018 on DavisElectricCompany [Signed] Elwood HardisonHardisonwho had worked for Respondent from March1975 through March 1980 without being laid off notwithstanding that there had been many layoffs of electricalemployees in that 5 year period was reemployed commencing on or about July 15 1980 as a journeymenelectricianJW Baxley s version of this event is that Hardisonvisited his house about 3 to 4 months after the March 201980 layoff and merely droppedinHardisonadmittedlytold him that his wife had left him that he was takingcare of his little boy and that he was trying to get hiswife back Baxley advised him to go to a church and receive counseling concerning his private life Baxley saidthatHardison then remarked that Hardison s uncle hadtold him to get rid of the case against Davis and to senda telegram to that effect Baxley further said that Hardison suggested that he give a copy of the telegram toBaxley and that Baxley speak to Garrett about rehiringhim on the job Baxley agreed to do so Baxley furthertestified that when a few days later he got a copy of thetelegram from Hardison he gave the telegram to Garrettand that Hardison thereafter returned to work Baxleysaid that he spoke to Garrett after receiving the telegramand when he told him of Hardison s sad condition Garrett told Baxley that he could see what he could doabout the matter Thereafter as above noted on or aboutJuly 15 1980 Hardison was rehired on Respondent spayrollBaxley further testified that he spoke to Garrett notbecause of the telegram but because he felt sorry forHardison and Hardison s personal predicament In response to my inquiry of JW Baxley why since it washis feelings of sympathy for Hardison s personal predicament rather than the receipt of the telegram that causedhim to speak to Garrett he did not speak to Garrettbefore rather than after he received the copy of Hardison s telegram Baxley sat silent was then evasive (Tr509) and finally could not answer the question (Tr 509-510) I have little difficulty in crediting Hardison s version over Baxley s denial I am mindful of Baxley s testimony at first denying and then admitting that he spoketoDaniel Project Manager Garrett on March 17 concerning the presence of Davis employees at the HughMcCrea Park meeting on March 16 (Tr 519) and I wasparticularly impressed by his inability to offer any explanation (i e too busy forgetful etc) why he waited for acopy of Hardison s telegram before asking Garrett torehire him if his motive in speaking to Garrett was sympathy for Hardison Baxley s failure to answer this question and his embarrassed silence lead me to discreditBaxley s denials and to credit Hardison In this regardRespondent not only manifested its opposition to theUnion but sought to prevent Hardison s attempt at vindication through the processes of National Labor RelationsBoard I am also mindful of the fact that ConradStowellwho with Johnny Baxley played a similar partin the earlier rehiring of Richard in May 1980 alsoplayed a similar part in the rehiring of Hardison Respondent called neither Johnny Baxley nor ConradStowell to explain or deny the testimony of the GeneralCounsels witnesses concerning their agency in causingthe rehiring of Rickard and Hardison In view of myfindings of Stowell s agency in this regard I furthercredit Hardison s version of the conversation with Superintendent Baxley concerning the circumstances of his attempted telegram withdrawal in Case 11-CA-9081 sinceRespondent failed to call its agent Stowell to deny Hardison s testimony that Stowell come to his house withthe case number on a slip of paper and a suggestion thatHardison communicate with Baxley I regard Respondent s failure to call Stowell to deny this Hardison testimony as a further basis for drawing an inference adverseto Respondent CompareLaredo Coca Cola Bottling Co241 NLRB 167 172 (1979) withHitchinerMfg Co 243NLRB 927 (1979) and to further cause me to believethat Hardison s version of the conversation was true andthat superintendent Baxley testified falsely In so findingI do not conclude that this conduct constituted an unfairlabor practice since it is not so alleged and the GeneralCounsel offered the evidence only to show continuedRespondent union animus (Tr 157(a)) 22 That it does22 Respondent failed to object to the receipt of Rickard s testimonyconcerning Stowell and Johnny Baxley on any ground and the testimonywas received for all purposesThe Hardison testimony concerningContinued 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDG The Alleged Unlawful Transfer of Rickard in MidJanuary 1981The complaint (par 11) alleges as noted above that inor about mid January 1981 Respondent transferred Rickand in violation of Section 8(a)(1) (3) and (4) of the ActAs noted above Johnny Baxley telephoned Rickardon Wednesday night May 7 1980 asked him if he wasinterested in returning to work and if so he could comein the nextday Thursday May 8 to fill out reemployment papers and be prepared to commence work on thenext workdayMonday May 12 When he was fill ngout the papers on May 8 1980 Superintendent J WBaxley told him that Baxley was glad to have youbackRickard then returned to work on ForemanKraynick s crew and worked among 10 journeymen andhelpersAfter 3 weeks Johnny Baxley became a foreman and took over Kraynick s crew Rickard testifiedthat he worked for Johnny Baxley from June 1 1980 tomid January 1981 when he was transferred to ForemanRon Dorsett s crew Rickard appeared before Administrative Law Judge Bernard Ries in the National LaborRelations Board proceeding which opened on January 81981The transfer occurred within a short time Rickardtestified that he was told of the transfer by JohnnyBaxley while at work on Thursday and that the transferwould become effective on the following Monday Atthat time Rickard was working on the controls of a conveyor system work for only the most experienced electriciansand journeyman Conrad Stowell was thentransferred infrom Kraymck s crew to do Rickard sjob on the conveyor There was still a considerableamount of work on the conveyor when Rickard wastransferred (Tr 101) Finally Rickard testified that hiswork on Dorsett s crew was pulling wire and runningconduit which was routine work which continued frommid January 1981 to March 26 1981 when he was againterminated by Respondent At the time of his terminationon March 26 also allegedas an unfairlabor practice inviolation of Section 8(a)(1) (3) and (4) of the Act Rickand testifiedwithout contradiction that he saw ConradStowell the journeyman wno had replaced him on theBaxley crew still working on and hooking up the control panels that Rickard had been working on when hewas transferred from Baxley s crew to Dorsett s crewGeneral Foreman Herb Grizzle testified thatwith therespect to the Rickard transfer in mid January he transferred Stowell from Kraymck s crew to Baxley s crewand Rickard from Baxley s crew to Dorsett s crew because Rickard was more familiar with the bailerwhich rDoresett s crew was working on than was Stowell HerbGrizzle also testified that there were also other transferson the same day swelling Dorsett s crew to 14 journeymen and helpers at the same time that Rickard was transferredDorsett testified that they added six electriciansand helpers to his eight man crew because they wantedStowell s visit with the case number on a slip of paper allegedly fromBaxleywas also not the subject of objection although subsequent testimony concerning the conversation on the next day between Hardisonand Superintendent JW Baxley was the subject of Respondents objection of remoteness(Tr 157(a))and it was admitted on the GeneralCounsel s restrictive offer not for the purpose of finding an unfair laborpractice but merely to show Respondents continued animusto be on schedule on the bailer which he and Grizzle described (Tr 546) with contradiction as the most comphcated piece of equipment in the entire DuPont area Hetestifiedand Rickard denied that in the conversation between Dorsett and Rickard Rickard told him that hewas happy to get out of Johnny Baxley s crew becausehe was tired of carrying him (Baxley)The General Counsel points to the fact of Respondent s generalized union animus and particularized animusfor Rickard because he appeared at the January 8 1981Board hearing a week or so before the transfer TheGeneral Counsel argues that this sequence supports theinference that the transfer was unlawfully motivatedparticularly within the meaning of Section 8(a)(3) and (4)of the Act He also notes that many transfers occurunder emergency conditions here there was not only noproof of an emergency but no reason given for the transferThe testimony however is in dispute as to whetherRickard after the transfer was doing routine work pulling wire and conduit notwithstanding that Rickard admitted that he was working with a helper on the bailer atthe time of the layoff The evidence shows in additionthat the transfer did not result in any pay or other detnment to Rickard There was no suggestion that he wasplaced on Dorsett s crew in order to lay him off becausehe remained on that crew from mid January to the endof March Nor was it shown that he was transferred intothe crew to isolate him or to keep his union activitiesunder surveillanceIn the absence of evidence showing that he was transferred for purposes of keeping his union activities undersurveillance or that the transfer resulted in some loss ofpay or that some detrimental working condition was imposed on him or was retaliatory and notwithstardingthat he may have only been pulling conduit rather thanhis erstwhilemore complicated tasks in view of theGeneral Counsels failure to undermine the testimony ofForeman Ted Grizzle that Rickard was added becausethe work on the bailer was work on a most complicatedpiece of machinery for which Rickards long experiencequalified him I am unable to conclude that Respondentsmanifested animus against union activities in generaland Rickard in particular played a role in this transferparticularly because in the absence of evidence thatRickard was being set up or that the new job was lessdesirable other than being technically unrewarding thetransfer resulted in Rickard continuing to work for Respondent for 3 months after the transfer In short I conelude that the General Counsel has failed to prove by apreponderance of the evidence (notwithstanding the existence of prior animus and unlawful conduct towardsRickard) that this mid January 1981 transfer was unlawfullymotivated Further Rickards January 8 1981 testimony was not shown to be a causal factor in the transfer 23 I shall therefore recommend to the Board that23 I amnot unaware that Hardison also was the subject of a transferabout a week after he appeared on January 8 1981 If Respondent bythese transfers intended to send amessage to Rickard and Hardison toretaliate for their testimony the evidence was too indistinct DAVIS ELECTRICAL CONSTRUCTORS i131paragraph 11 of the amended complaint be dismissed asunprovenH The Alleged Unlawful Written Warnings to ElwoodHardison of February 24 1981Paragraph 10 of the amended complaint alleges that onor about February 24 1981 Respondent issued two written warningsto Elwood Hardison which warnings wereunlawful in motivation and violated Section 8(a)(3) and(4) of the ActAs noted above 1 week after Hardison presented acopy of his July 9 telegram to the Labor Board to JWBaxleyhe was rehired and worked with Rickard inJohnny Baxley s crew In November 1980 Hardison volunteered to work on the night shift under Foreman JerryBellLike Rickard Hardison appeared at the Board heanngon January81981 and wasworking on the night shiftunder Foreman Jerry Bell from November 1980 untilJanuary 1981 when he too was transferred (effective January181981) about I week after the hearing to Foreman Kraynick crew on the day shift He worked forKraynick until February 19 1981As in the case ofRickardHardison s foreman Bell told him on the precedingThursday January 15 that Hardison and hishelper were going back on the day shift on Kraynick screw 24 After a week with Kraynick Kraynick toldHardison that he was being sent over to the DMT sideunder Foreman Ransom Therewas no allegation thatthese transfers of Hardison from crew to crew were inanyway unlawfulHardisonworked for ForemanRansom ontheDMT side from January 19 throughMarch 26 1981 when he and Rickard were terminatedunder a reduction in force As above this reduction inforce itself is the subject of the General Counsels furtherallegationsthat the selections of Rickard and Hardisonwere unlawfully motivated and violated Section 8(a)(3)and (4) of the ActHardisontestified that on ThursdayFebruary 191981 he left work and went home early with Respondent s (General Foreman Ted Box)permissionbecause hedid not want to work in the rain doing outside electricalwork Ted Box General Foreman on the DMT side testified that on Thursday February 19 1981 there was aneed to transfer people and that on that afternoon he hada foremensmeetingto implement the transfer At thatmeeting he picked Hardison to be transferred from Ransom s crew to the crew of Foreman K GrahamHardison having left early on Thursday because of therain(and because Thursday is the last day of the workweek) Box Graham and Ransom were unable to tellHardison of the impending transferWhen Hardisoncame to work before 7 a in (startingtime)on the nextworkdayMonday February 23 he heard from an employee that he was being transferred to Graham s crew24 I credit Hardison s uncontradicted testimony that Foreman Bell toldHardison in December 1980 after Hardison suggested that Rickard fillthe opening for another night shift electrician that Respondent did notwant Rickard and Hardison working together because they were toogood friends I also credit Hardison s further uncontradicted testimonythat Respondent has many crews on which personal friends work togetherHardison did not get along with Graham and did notwant to work for him Hardison testified that Box knewthisBox did not deny it When Hardison saw ForemanRansom and asked where Box was Ransom said thatBox was in his office Hardison went to Box s office butBox was not there Foreman Nathan Ridgeway wasthere(Tr 172)and called Box at another building (Tr173) and said Hardison wanted to see him Box directedRidgeway to send Hardison over to see him(Tr 423)Hardison then spoke to Box who maintained an opendoor policy for employees who had problems providedthat the employee received permission from his foremanto visit BoxWhen Hardison came to Box s office Hardison told him that he did not want to work for Foreman Kermit Graham When Box asked him if he wererefusing to work for Graham Hardison told him that hewas not refusing because if he refused Box would havethe ground to fire him Instead Hardison asked for permission to leave early to think the matter over and toldBox that if he could find a job paying$2 an hour hewould not come back to work for Respondent Box toldhim that he would sign his timecard to permit him to gohome but wanted an answer from him first thing in themorning Hardison agreed Box then signed the timecardand permitted Hardison to leave earlyThe next day February 24 Hardison reported to workforGraham but did not telephone or contact BoxRather Graham told Box that Hardison was working forhim that morning Box returned to his office and wroteup a reprimand(G C Exh 7)MeanwhileForeman Ransom had come to Box soffice and told him that Hardison had not received permission to talk with Box on February 23 and that whileHardison A as waiting to see Box Hardison had not reported to his assigned work area on Monday morningthereby missing a safety lecture Ransom then wrote up areprimand(G C Exh 6)allegedly on the morning ofFebruary 23 without dating the reprimand He placedthe date (February 24) on it the next day when Hardisonwas called into the office and presented with the tworeprimands on February 24Hardison testified that on February 24 Graham toldhim while he was working that General Foreman Boxwanted to see him He went to Box s office and therefound Box and Ransom Box gave him Ransom s repnmand which noted a failure to receive Ransom s permission to see Box for not going to a safety meeting and notgoing to his designated work area Hardison told himthat it was untrue and refused to sign the Ransom reprimand Then Box handed him a second reprimand (Box sreprimand) for going home early and not going to hisdesignated work areaRegarding Ransom s reprimand Hardison testified thatwhen he saw Ransom on the morning of February 23and asked him where Box was and Ransom told him thatBox was in his office that was the equivalent of beinggiven permission to see Box Regarding Box s reprimandHardison testified that that reprimand looked more likethe truthand admitted that during the conversationwith Box Box told him that there was work to do onthatMonday that he was needed and that Box said that 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHardison s dislike of working for Graham and wantingto go home early to think it over was not a good reasonfor going home earlyBox testified that he wrote up the reprimand (G CExh 7) because he considered it an act of insubordination for Hardison to refuse to go to work even thoughhe gave Hardison permission to leave early to think overwhether he wanted to work for GrahamAn analysis of the reprimands demonstrates that inview of Respondents unlawful animus against Hardisonthe reprimands can hardly be said to have been lawfullyinspiredRegarding Ransom s reprimand as the General Courtsel notes(Br 21) since Ransom admitted(G C Exh 6)that Hardison left him for Box before starting time Hardison did not then need Ransom s permission to leave Inaddition it is clear that Ransom knew or had reason tobelieve from Hardison s question where Hardison wasgoing and saw him leave It is difficult to believe thatseeingHardison leaveRansom would not have madesome inquiry or warned him of the impending safetymeeting if this matter were of serious concern toRansom But even if the evidence is not compelling regarding the Ransom reprimand it seems clear that sincethe events are linked the reprimands should be read together In this light it is clear that Box apparently unsuccessful in inducing Hardison to affirmatively state thathe refused to work for Graham and having given Hardisonpermissionto leave early (to think it over) neverthelesswithout warning Hardison wrote up a reprimand(when Hardison was out of sight) based on Hardison sinsubordinationfor leaving earlywithBox s permission I regard it as without legal meat that Box s permission to Hardison to leave early was reluctantly given because of the alleged large amount of work that was outstandingThe pivotal issue is whether Box with or without reluctancemade the decision to give Hardison permissionto leave early and in fact gave Hardison his permissionIt is uncontradicted that he gave such permission Undercircumstances free from copious and accurately directedprior unlawful conduct Box s transfer of Hardison to anuncongenial foreman cannot be a matter for statutoryconcern To do so in the presence of Respondents unionanimus and unlawful prior acts against Hardison is clearly suspicious But for Box to issue a reprimand to Hardison for his having left early after granting him permission to do so is to engage in a sandbagging operationagainstHardison disciplining Hardison for an act forwhich he was given express permission to engage inUnder these circumstances and notwithstanding an employer s clear right to engage in harsh and illogical actions against its employees without violating the Act butreading the two reprimands together since they growout of the same transaction I regard the two reprimandsto a newly rehired employee who has demonstrated byhis January 8 testimony both an insensitiveness to supervisor Baxley s benevolence and a continual desire to vindicate his 8(a)(3) rights as a subterfuge and a method ofcreating apaper trial so that a record could be madeof Hardison s misbehavior and an attempt to blacken hiswork history Box testified that reprimands may be takeninto account in deciding whom to lay off In this recorditmust be noted above all as Box admitted that in the 8years of Hardison s employment he had received not asingle oral or written reprimand Respondents calling attention to Hardison s participation in thewater bottleincidentadmittedly not a reason for discharging him isnot only not to be construed as an oral reprimand butshows Respondent searching around for an element ofmisconduct to pin on Hardison These two reprimandsshow the same stampI therefore conclude that in accordance with paragraph 10 of the amended complaint the written warnings of February 24 1981 to Elwood Hardison whetheror not supportable in fact and I believe them to be unsupportablewere pretextual attempts by Respondent toplace blemishes on Hardison s work record I concludethat this Respondent conduct flowed both from Hardison s participation in the prior years (March 16 1980)union activity and particularly his January 8 1981 BoardappearanceRespondentby the two warnings wasshowing Hardison that his National Labor RelationsBoard appearance was an act inconsistent with Respondent having rehired him Thus I regard the two February24 written reprimands to Hardison to constitute violations of Section 8(a)(3) and (4) of the Act I shall recommend inter alia that they be removed from his employment recordIThe Alleged Unlawful March 26 1981 Layoffs ofHardison and RickardJW HammondssinceJune 1980 superintendent onthe same highestmanageriallevel as JW Baxley testifled thatin a meetingwithDuPont on WednesdayMarch 25 1980 there was a decision to reduce thenumber of electricians by 14 because of the imminentcompletion of 2 projects one on fiberside the other atthe DMT 25 Together with superintendent Baxley theydecided early on Thursday March 26 that seven electricians belaid off from DMT and seven from the fibersideThey then held a meeting with their general foremenHerb Grizzle (fiberside) and Ted Box (DMT side) wherethey notified that each was to submit seven names forlayoff Thereafter General ForemenBox andGuzzle returned later on ThursdayMarch 26 with the 14 namesand Hammondsapproved themHammondstestified thathe made no recommendationsregardingthe names Allparties arein apparent agreementthat the criteria forlaying off employees is that Respondent lays off thosewho are least productive and does not abide by anyseniority rule or criteriain makingthe layoff1The layoff of Elwood HardisonBox testified that on Thursday morning March 26 hewas told of the need to layoff seven electricians from the25 Hammonds insisted that Hardison on theDMT sidewas laid offbecause there was no electricalwork forhim and others laid off at thattime in hisproject (Tr 400-402)Earlier he testified that theelectricalwork Hardisonwas working on wasmerelydeclining(Tr 400) Hardison testifiedthat on Friday March 271981 theday after his layoff hesaw membersof his own crewgoing toworkon an overtimebasis (Tr186) Fridayis not partof the regular workweek DAVIS ELECTRICAL CONSTRUCTORSDMT side at a general foremenmeetingwith their superintendentHammonds that he then had a Thursdayafternoon meeting with his six foremen Three did notgive any names for layoffs (on the ground of being toobusy) and three (Graham Hillburn and Ransom) gaveseven namesBox told the six foremen that he wantedthe names of those who were least productive had poorquality and quantity of work and had a record of absenteeismGraham gave Hardisons name to Box 26Box testified that the six employees laid off with Hardisonwere slow workers some of whom had reprimands He testified that Hardison had been picked byGraham and confirmed by Box because he was amongthe least productive and had two wntten reprimands(which above were found to be unlawfully derived)Box testified that all seven of the electricians included intheMarch 26 layoff had been counseled on their shortcomings although he could recall no dates RegardingHardison Box testified that there were only two reprimands in his file that there was nothing else detrimentalin his file such as accusations of absenteeism poor production or poor quality of his work that Box had acquiesced in the selection of Hardison without inspecting hisfileOn Box s admissions that the two unlawful reprimandsplayed the principal if not the exclusive basis for hisconfirmation in the terminationssinceHardison exceptfor those reprimands had an unblemished record for 8years of employment with Respondent and in view ofmyrconclusions that the two February 24 1981 repnmands were unlawfully motivated I conclude that theHardisoninclusionin the otherwise lawful economiclayoff of March 26 stemmed from discriminatory motivationwas unlawful and that Respondent has failed toshow that Hardison would have been included in thelayoff absent the unlawful considerationsHuntingtonRubber Co260 NLRB 1008 (1982)Wright Line251NLRB 1083 (1980) Moreover Hardison if anything onBox s admission was not shown to be among the leastproductivebased Fon any objective criteria (againGraham who allegedly selected Hardison for termingtion by inter alta applying the criterion of least productivedid not testify) and Box admitted that therewas nothing in Hardison s file concerningabsenteeismand nothing concerning quality or quantity of his workTogether with the two wntten reprimands Box testifieditwas principally hisobservationof Hardison that leadhimto believe that he was among the least productive 27In view of these circumstances including Graham s failure to testify the subjective and actually flimsy nature ofBox s unsupported and undocumented observation thatHardison was not a productive employee I concludethat the inclusion of Hardison in the March 26 1981layoff was unlawfully motivated because the reasons advanced by Respondent are unbelievable unsupportedsubjectiveobservationsand are not based on any substantiated objective criteria other than the two repnmands which were themselves unlawfully motivated26 Graham did not testify27 Respondent laid off Hardison in 1980 because with Rickard he wasthe least productive133Thus his being laid off for unlawful reasons creates aprima facie case which on Respondents own proofstands unrebuttedWright Linesupra I further concludethat Respondents conduct regarding Hardison especially in light of his peculiar ingratitude after Respondent rehired him is a continuation of its previous retaliationagainst him for his further participation in union activities and Board proceedings A repetition of the evidenceof Respondents animus and unlawful dealings with Hardison in unnecessary The layoff violates Section 8(a)(3)and (4)2 The inclusion of C P Rickard in the March 261981 layoffGrizzle testified that he received from SuperintendentJW Hammonds a direction to layoff seven employeesForeman Ronnie Dorsett testified that General Foreman Grizzle told him to cut back his 14 man crew to 9employeesGrizzle told him that he needed five namesand that he should look at his people real good andtakeeverythinginto considerationDorsett testifiedthat he gave fivenamestoGrizzle at a meeting withfour other Grizzle foremen on March 25 1981 theWednesday before the Thursday layoffs Among the factorsDorsett said that he took into account were attitudedependabilityearly quits absence quality andquantity of work In accordance with these factors Dorsett testified that he picked Rickard among the others because of Rickards attitude problemsHe said thatRickard manifested an attitude whereby the whole worldwas against him ( there was a feeling thereTr 554)He said that it affected his work to such an extent thatRickard showed that he did not care if a job got done ornotYetDorsett testified that he (1) never spoke toRickard of this bad attitude that allegedly adversely offected his work in the entire 2 months (January throughMarch 1981) that Rickard had worked for him and (2)certainly had never issued a warning written or oral toRickard because of his poor conduct or any otherreasonOn the other hand Dorsett testified that regarding employee J D Hull a helper who was also laid offfor poor attitude and poor quality of work he told Hullto tighten up his work 2 weeks before the layoff SimilarlyDorsettwarned employee Terry Shoenick whowas laid off with Rickard because of his poor attitude ofbeing caught in a phone booth out of the work area onseveral occasions before he was terminated Dorsett selected employee Berkett for layoff Harvey Berkett waswarned by Dorsett twice a week for a period of a monthto stop talking and to work (Tr 560-561) No suchwarnings or counseling oral or written were given toRickard Similarly there is not a particle of evidenceshowing any Rickard lack of dependability or that hequit early or that he had any absences or that the quality or quantity of his work was ever in doubt Dorsett stestimonyregardinghis basis for Rickards selection forthe March 26 layoff where responsive was unbelievable(Tr 554-560)Grizzle testifiedon mattersnot at all suggested byDorsettDorsettwho testified that Rickards bad attitude covered the entire 2 month period of his working 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon Dorsett s crew never said that this matter had beendiscussedwith GrizzleGrizzle testified that Rickard sbad attitude was his failure to communicate with theforeman and that Guzzle did not regard the deteriorationof the quality and quantity of Rickards work as seriousuntil the second Dorsett complaint about this matter onthe Thursday March 26 layoff Dorsett s testimony mentions no complaints to Grizzle Although Dorsett did saythat Rickard didn t speak to him in performing his jobsit isdifficult to see how Rickard s bad attitudeover solong a period allegedly affecting the quality and quantity of Rickards work to such an extent that it created amorale problem among other employees did not result inDorsett taking the matter up with RickardDorsettnever did so although he made an open issue of poorproduction and attitude with at least two other employees who were laid off with Rickard In view of these circumstances therefore including Grizzle s and Dorsett sinconsistent and wholly incredible testimony regardingtheir selection of Rickard for layoff I am unable to findany believable reason for the layoff of March 26 1981Thus the General Counsels prima) facie case was unrebuttedRatherRespondent relied on principally thesame factors in Rickards inclusion of the March 26 1981layoffs as it did in his March 20 1980 layoff which wasunlawfulNo credible evidence had been adduced by Respondent to demonstrate Rickards bad attitudemuchless any objective evidence thereof nor any other reasonto cause the inclusion of an employee with 7 years experience and an unblemished record whom Respondentvoluntarily rehired 28 into an otherwise lawful layoff Iconclude therefore that Respondent violated Section8(a)(1) (3) and (4) by its March 26 1981 inclusion ofRickard as the inclusion of Hardison in the layoff forunlawful reasons and that its conduct was merely a continuation of Respondents 1980 unlawful conduct of retaliating againstRickard because of his open renewedparticipation in union activities and Board proceedingsIn reaching this conclusion I am not suggesting that thelayoff of other employees was not for economic reasonsHere Respondent used the otherwise lawful layoff to riditself of two employees whose engaging in and supportof statutory rights was inconsistent with Respondent sopposition to the Union and demonstrated in addition acallous ingratitude for being rehired28 Supervisor Hammonds testified that Respondent laid off Rickard in1980 because of his bad attitude(Tr 346et seq)because he sometimesfailed to talk to supervisorsThisdid not affect his work yet it wasenough of a problem allegedly to cause Respondent to terminate himYet as Respondent observes Respondent rehired Rickard of its ownfree will inMay of1980 (Br 30) apparently with no admonition againstRickard continuing to manifest this psychological defect Respondent according to Dorsett and Grizzle allegedly noticed this same personalityabberration in Rickard as soon as he was transferred to Dorsett s crew inJanuary 1981 but never spoke to him about it for the 2 months it allegedly irritated DorsettUnlike Hardison who complained of his idleness andfor whom Baxley felt sympathy when he caused him to be rehired theallegedly moody Rickard was repeatedly sought out by Respondent andrepeatedly queried on his availability for return to work JW Baxley sonly salutation to Rickard on his rehire was that he was happy to haveRickard back Such evidence shows that Respondent rehired Rickardafter the settlement during a hiatus in union activity whatever his temperament because he was a good electrician and terminated him shortlyafter he manifested by his Board appearance his continued support of hisrights under Secs 7 and 8(a)(3) and(4) of the ActIn making the above determinations I have relied inpart on Respondents pre January 8 1981 conduct29 (theconduct anteceding the January 8 settlement agreementwith the Regional Director) in establishing Respondent smotive in its postsettlement inclusion of Hardison andRickard in the layoffs and the February 1981 reprimandstoHardisonThe Board rule approved by the courtspermits the use of this presettlement evidence to establisha postsettlement motive or objectJoseph s LandscapingService154 NLRB 1384 (1965) enfd sub nomNLRB vNorthern California Hodcarrrers389 F 2d 721 (9th Cir1968)ElectricalWorkers IBEW Local 613 (M HE Contracting)227NLRB 1954 at fn 1 (1977) Further inview of Respondents substantial and clear unlawful conduct regarding inter aria Rickard and Hardison in itsunlawful terminations of them on March 20 1980 andinview of their umblemished records at all materialtimes and the falseness and pretextual nature of Respondent s reasons for terminating them both in 1980 and 1981and considering Respondents continued union animus inrehiringHardison in 1981 only if he withdraw hischarges I regard the General Counsels prima facie caseas not only not have been answered or rebutted seeWright Linesupra but I also conclude in view of itspalpably false defenses that Respondent has attempted todisguise its true motive for the terminations in 1980 and1981 and that such attempts further support the GeneralCounsels prima facie case CompareLimestone ApparelCorp255 NLRB 722 (1981) withLafayette Steel Erectors Inc260 NLRB 1220 (1982)I am also mindful of the Courts admonition to triersof fact that they need not be na ve in judging Respondent s motives such as terminations where as here it attacks the technical ability and personal conduct of employees with otherwise unblemished records whom it repeatedly rehiredSeeShattuckDennMining Corp vNLRB362 F 2d 466 (9th Cir 1966)I further conclude and shall recommend to the Boardtherefore that the Regional Director for Region 11 wascorrect and supported by a preponderance of the credible evidence in setting aside the settlement agreement heentered into with Respondent on January 8 1981 because of Respondents serious continuing subsequentunfair labor practices in February and March 1981 Thesubsequent 1981 unfair labor practices particularly theMarch 26 1981 layoffs of Rickard and Hardison areclosely related to each other and indeed are closely related to and flow directly from the March 20 1980 unlawful terminations which in large part were the substance of the settlement I thus reaffirm my order of December 30 1981 in which I concluded that the inclusionof the March 26 1981 Rickard termination to be closelyrelated in time place and other circumstances to theHardison layoff of the same date wherein the Handsonlayoffwas the subject of the Charging Party s timelycharge The inclusion in the complaint of Rickards unlawful terminationwas therefore proper SeeWallaceCorp v NLRB323 US 248 (1944)NLRB v Central29 Respondents postsettlement dealings with Hardison show continuedunion animus DAVIS ELECTRICAL CONSTRUCTORSPower & Light Co425 F 2d 1318 1321 (5th Cir 1970)NLRB v Dinion Coil Co201 F 2d 484 (2d Cir 1952)IV THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor practices found occurring in connecLionwith Respondents business have a close intimateand substantial relationship to trade traffic commerceamong the several States and tend to lead to labor disputes burdening and obstructing commerce within themeaning of Section 2(6) and (7) of the ActV THE REMEDYHaving found that Respondent engaged in various unlawfulthreats terminations and other similar conduct Ishall recommend that the Board issue an Order proscribing such conduct confirming the setting aside of the Janaury 8 1981 settlement agreement and revoking JudgeRies approval of the settlement and withdrawal of thecomplaintHaving found that Respondent on March 20 1980unlawfully terminated the employment of Elwood HardisonGene Townsend and Charles P Rickard I shallrecommend that in the future it not only cease anddesist from such activity but in the case of TownsendHardison and Rickard commencing with their unlawfulterminations of March 20 1980 30 direct that Respondentoffer them substantially equivalent positions of employment without loss of seniority or other rights and makethese three employees whole for any wages or other benefits they may have lost as a result of the discriminationagainst them for the period commencing March 20 1980and ending with Respondents offers of unconditional reinstatement in accordance with the formula set forth inF W WoolworthCo90NLRB 289 (1950)31Any intervening and interim earnings including settlement moneysreceived from Respondent commencing March 20 1980until respective offers of reinstatement by Respondentmay be determined in compliance proceedings if necessaryI shall also recommend the rescinding and removing ofthe two unlawful February 24 1981 reprimands to Hardison and all the unlawful terminations of HardisonRickard and Townsend In view of my conclusion thatthe Regional Directors setting aside the January 8 1981settlement agreement was proper and in the absence ofany evidence supporting the allegation of the unlawfultermination on March 20 1980 of Jessie Paul Watkinsfor whose absence the General Counsel offered no explanation I shall recommend to the Board that the allegations of the amended complaint relating to the unlawfultermination of Jessie PaulWatkins on March 20 1980but dismissed as unproven 32 Respondent contends that30 Any prior offers of reinstatement or waivers of such offers by thediscnminatees here were products of the now set aside settlement and arerendered ineffectual thereby31 See generallyIsisPlumbingCo138 NLRB 716 (1962)Florida SteelCorp231 NLRB 651 (1977)38 The General Counsel in its posttnal brief in the event the settlement agreement as here is vacated moves to withdraw the allegation ofthe consolidated complaint relating to Watkins and to reinstate so muchof the settlement agreement regarding Watkins The motion is denied as135in accordance with the settlement agreement here setaside it paid considerable sums of money to Watkins insettlement of his claim for backpay and has timely raisedthe question of the disposition of those funds the payment of which the General Counsel approved Respondent suggests and I recommend issuing an order wherethe funds paid to Watkins be returned to it Of course ifthe Regional Director has not yet paid over the funds toWatkins he should return such moneys to RespondentCfSteve Aloi Ford Inc190 NLRB 661 (1971) If themoneys have been paid over Respondent desires returnof the moneysregardlessof the identity of the donorAlthough it is true that the courts have continually reminded the Board thatit is aBoard function to fashionremedies appropriate to the Boards statutory missionand function of remedying unfair labor practices I havefound no authority and Respondent has failed to citeany authority where I should issue such an order Moreover it is reasonably certain that I have no personal jurisdiction overWatkins (he was not a Charging Partyand never appeared in the prior hearing) to directhimtoreturn the money and since the Regional Director apparently does not have the money I am at a loss to understand how I can direct the Regional Director toreturnmoney which he does not have Nor does itappear that because the Regional Director may have insistedas theprice ofhis joining in the settlement thatRespondent pay moneys as backpay to Watkins the Regional Director should be held liable if on the RegionalDirectors application the Board sets aside the settlement Even viewed from the point of view of a privateequitable solution (since Respondent might view theBoard s action respecting Watkins to be similar to a pnvate recision of the settlement agreement a positionwhich however may not apply to statutorytransactionsof this type) it is not the Regional Director who hascaused a breach of the agreement but Respondent ThusI perceive no legal or equitable basis for ordering returnof the funds by the Regional DirectorWatkins hasnever appeared before me nor apparently in the proceeding before Judge Ries I therefore conclude that inthe absence of precedent from the courts and the Boardor the statute and in the absence of any personal ,junsdiction over Watkins I believe myself to be without authonty to direct the Regional Director to reimburse Reuntimely The General Counsel offered no reasons either for Watkins absence as a witness or for the failure to prove his allegedly unlawfulMarch 20 1980 termination Respondent pleaded its denial and was presumptively ready and willing to support its defense The General Counsel s application to partially withdraw comes only after all the evidencewas offered its failure to support its pleading and Respondent rested inface thereof Respondent is surely entitled to finality of adjudication onWatkins on such a record The General Counsels citation ofShurtendaSteaks Inc161NLRB 957 968 at fn 23 (1966) as authority for partialwithdrawal of settlement is not to the contrary for there unlike herethose elements of the partially set aside settlement agreement that the RegionalDirector desired to save from litigation were left undisturbedapparently not included in the complaint and in any event were not offered for litigation(other than for inclusion to show chronology) HereWatkins was at all times included in the complaint by the Regional Director and as far as Respondent knew the General Counsel would allthrough its case confront Respondent with evidence supporting the alleged unlawfulWatkins terminationThe General Counsels motioncomes too late and is denied 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent or to direct the repayment of moneys from analleged discriminatee towhom Respondent has paidmoney under a settlement agreement subsequently setasideWhether Respondent has remedies in the state orFederal courts against Watkins are matters with which Ineed not dealOn these findings of fact and conclusions of law andon the entire record I issue the following recommended33ORDERThe Respondent Davis Electrical Constructors IncLelandNorth Carolina its officersagentssuccessorsand assigns shall1Cease and desist from(a)Discharging laying off issuing unlawfully motivated reprimands to or otherwise discriminating or retaliating againstemployees because theyengage inactivitieson behalf of North Carolina State Building 7 ConstruetionTrades CouncilAFL-CIO (the Union) or anyother labor organization or because they appear at hearings of the National Labor Relations Board or becausethey engage in concerted activities protected in Section 7of the Act(b)Creating the impressionamong itsemployees thattheir union activities are under surveillance threateningemployees with discharge or that they would neverwork again for Respondent or any other employer because they engaged in activity on behalf of the Union orany other labor organization in order to discourage theirsupport for the Union or any other labor organization(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer immediate and full reinstatement to GeneTownsend Elwood Hardison and Charles P Rickard totheir former jobs or if those jobs no longer exist to substantially equivalent positions of employmentwithoutprejudice to their seniority or other rights or privilegesand make them whole with interest for any loss of earningsthat they may have sufferedas a resultof Respondent sdiscriminationagainst themcommencing March 201980 in accordance with the provisions of the remedysection above(b)Rescind its two written February 24 1981 reprimands to Elwood Hardison and remove from its recordsallmemoranda of or reference thereto and remove from33 Ifno exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as providedin Sec102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposesits files any references to the March 20 1980 and March26 1981 terminations respectively of Gene TownsendElwood Hardison and Charles P Rickard and notifyeach of them in writing that this has been done and thatevidence of these unlawful terminations will not be usedas a basisfor future personnel actions against any ofthem(c)Preserve and on request make available to theBoard or its agents forexaminationand copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at its Leland North Carolina facility copiesof the attached notice markedAppendix 34 Copies ofthe notice on forms provided by the Regional DirectorforRegion 11 after being signed by the Respondent sauthorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any other material 35(e)Notify the Regional Directorinwritingwithin 20days from the date of this Order what steps the Respondent has taken to complyHaving found above thatas alleged inCase 11-CA-9806Respondent by its March 26 1981 discharges ofHardison and Rickard violated Section 8(a)(3) and (4) ofthe Act and that such serious unlawful conduct was arepetition of similar unlawful Respondent conduct ofMarch 20 1980 relating to the same employees and alsoviolated the terms of a settlement agreement prohibitingRespondent fromengaginginsuch conductwhichagreementwas entered into by Respondent and approved by Administrative Law Judge Bernard Ries onJanuary 8 1981 it is my further Order that the settlement agreement in Case 11-CA-9018 of January 81981between the Regional Director Region 11 Respondent and the Union approved by Judge Ries on January 8 1981 be set aside and that Judge Ries April 81981 order granting the General Counsels April 1 1981motion to withdraw the complaint in Case 11-CA-9018be similarly set aside34 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board96 The fact that Respondent posted notices which in part covered thematerial here is not dispositive of a further obligation to post In fact thenotices posted pursuant to the now set aside settlement agreement on January 8 1981 were not the same as those here nor did they cover thesame unfair labor practices